Exhibit 10.3

Execution Version

INTERCREDITOR AGREEMENT

INTERCREDITOR AGREEMENT (this “Agreement”), dated as of September 10, 2018,
among JPMorgan Chase Bank, N.A., as ABL Representative (in such capacity, with
its successors and assigns, and as more specifically defined below, the “ABL
Representative”) for the ABL Secured Parties (as defined below), WILMINGTON
TRUST, NATIONAL ASSOCIATION, as Term Loan Representative (in such capacity, with
its successors and assigns, and as more specifically defined below, the “Term
Loan Representative”) for the Term Loan Secured Parties (as defined below), and
each of the Loan Parties (as defined below) party hereto.

WHEREAS, TETRA TECHNOLOGIES, INC., a Delaware corporation (“Borrower”), the
subsidiaries of Borrower which are Loan Parties, and the ABL Representative are
parties to the  Credit Agreement dated as of the date hereof (the “Existing ABL
Agreement”), pursuant to which the ABL Representative has agreed to make loans
and extend other financial accommodations to the Loan Parties, and such loans
and other financial accommodations are guaranteed by all of the Loan Parties;

WHEREAS, Borrower, the Term Loan Representative and certain financial
institutions and other entities are parties to the Credit Agreement dated as of
the date hereof (the “Existing Term Loan Agreement”), pursuant to which such
financial institutions and other entities have agreed to make term loans to
Borrower, and such term loans are guaranteed by all of the Loan Parties;

WHEREAS, Borrower has granted to the ABL Representative security interests in
the ABL Collateral as security for payment and performance of the ABL
Obligations; and

WHEREAS, Borrower has granted to the Term Loan Representative security interests
in the Term Loan Collateral as security for payment and performance of the Term
Loan Obligations.

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the existence and
sufficiency of which is expressly recognized by all of the parties hereto, the
parties agree as follows:

SECTION 1.  Definitions; Rules of Construction.

1.1UCC Definitions.  The following terms which are defined in the Uniform
Commercial Code are used herein as so defined: “Account,” “Chattel Paper,”
“Commercial Tort Claims,” “Commodity Account,” “Commodity Contract,” “Deposit
Accounts,” “Documents, Equipment,” “General Intangibles,” “Goods,”
”Instruments,” “Inventory,” “Investment Property,” “Letter of Credit,” “Letter
of Credit Rights,” “Payment Intangibles,” “Records” and “Supporting
Obligations.”

1.2. Defined Terms.  The following terms, as used herein, have the following
meanings:  

“ABL Agreement” means the collective reference to (a) the Existing ABL
Agreement, (b) any Additional ABL Agreement and (c) any other credit agreement,
loan agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any indebtedness or other
financial accommodation that has been incurred to extend, replace, refinance or
refund in whole or in part the indebtedness and other obligations outstanding
under the Existing ABL Agreement (regardless of whether such replacement,
refunding or refinancing is a “working capital” facility, asset-based facility
or otherwise), any Additional ABL Agreement or any other agreement or instrument
referred to in this clause (c) unless such agreement or instrument expressly
provides that it is

 

--------------------------------------------------------------------------------

2

 

 

not intended to be and is not an ABL Agreement hereunder (a “Replacement ABL
Agreement”); provided that in the case of clauses (b) and (c), such agreement
shall only constitute an “ABL Agreement” herein if the indebtedness to be
incurred thereunder would be permitted by the then existing Term Loan Documents;
provided, further, that any such agreement described in clauses (b) or (c) shall
provide for a secured, revolving credit facility that is (i) governed by one or
more borrowing bases with a unitary lien in collateral and (ii) provided solely
by commercial banks or other institutions that originate asset-based credit
facilities or otherwise make commercial loans under asset-based credit
facilities in the ordinary course of business (excluding hedge funds and
affiliates of hedge funds); provided that at any time an Event of Default under
the ABL Documents has occurred and is continuing, the limitation contained in
this subclause (ii) shall not apply and such revolving credit facility may be
provided by any Person or Persons other than Disqualified Lenders.  Any
reference to the ABL Agreement hereunder shall be deemed a reference to any ABL
Agreement then extant.

“ABL Collateral” means all assets, whether now owned or hereafter acquired by
any Loan Party, in which a Lien is granted or purported to be granted at any
time to any ABL Secured Party as security for any ABL Obligation (including, but
not limited to, Accounts, Inventory, Deposit Accounts, Securities Accounts, cash
or cash equivalents, tax refunds, business interruption insurance proceeds and
accessions to, substitutions for, and replacements, Proceeds and products of the
foregoing, together with all books and records, customer lists, credit files,
computer files, programs, printouts, and other computer materials and records
related thereto and any General Intangibles at any time evidencing or relating
to any of the foregoing, and all other assets of each Loan Party now or
hereafter as set forth in the ABL Security Documents).

“ABL Creditors” means, collectively, the “Lenders” and the “Secured Parties”,
each as defined in the ABL Agreement.

“ABL DIP Financing” has the meaning set forth in Section 5.2(a).

“ABL Documents” means the ABL Agreement, each ABL Security Documents, each ABL
Guarantee and each other “Loan Document” as defined in the ABL Agreement.

“ABL Guarantee” means any guarantee by any Loan Party of any or all of the ABL
Obligations.

“ABL Lien” means any Lien created by the ABL Security Documents.

“ABL Obligations” means (a) all principal of and interest (including without
limitation any Post-Petition Interest), fees and premium (if any) on all loans
made pursuant to the ABL Agreement or any ABL DIP Financing by the ABL
Creditors, (b) all reimbursement obligations (if any) and interest thereon
(including without limitation any Post-Petition Interest) with respect to any
letter of credit or similar instruments issued pursuant to the ABL Agreement,
(c) all Swap Obligations, (d) all Banking Services Obligations and (e) all
guarantee obligations, indemnities, fees, expenses and other amounts payable
from time to time pursuant to the ABL Documents, in each case whether or not
allowed or allowable in an Insolvency Proceeding. To the extent any payment with
respect to any ABL Obligation (whether by or on behalf of any Loan Party, as
Proceeds of security, enforcement of any right of setoff or otherwise) is
declared to be a fraudulent conveyance or a preference in any respect, set aside
or required to be paid to a debtor in possession, any Term Loan Secured Party,
receiver or similar Person, then the obligation or part thereof originally
intended to be satisfied shall, for the purposes of this Agreement and the
rights and obligations of the ABL Secured Parties and the Term Loan Secured
Parties, be deemed to be reinstated and outstanding as if such payment had not
occurred.

 

--------------------------------------------------------------------------------

3

 

 

“ABL Obligations Payment Date” means the first date on which (a) the ABL
Obligations (other than those that constitute Unasserted Contingent Obligations)
have been paid in cash in full (or cash collateralized or defeased in accordance
with the terms of the ABL Documents), (b) all commitments to extend credit under
the ABL Documents have been terminated (provided that the foregoing does not
include Banking Services Obligations), (c) there are no outstanding Swap
Obligations, Banking Services Obligations or letters of credit or similar
instruments issued under or secured by the ABL Documents (other than such as
have been cash collateralized, defeased or other arrangements have been made in
accordance with the terms of the ABL Documents), and (d) so long as the Term
Loan Obligations Payment Date shall not have occurred, the ABL Representative
has delivered a written notice to the Term Loan Representative stating that the
events described in clauses (a), (b) and (c) have occurred to the satisfaction
of the ABL Secured Parties, which notice shall be delivered by the ABL
Representative to the Term Loan Representative promptly after the occurrence of
the events described in clauses (a), (b) and (c) (but without liability for any
failure to so deliver such notice).

“ABL Priority Collateral” means all Collateral consisting of the following:

(1)all Accounts;

(2)all Inventory;

(3)all Specified ABL Facility Priority Collateral;

(4)all Payment Intangibles;  

(5)all tax refunds and all proceeds of business interruption insurance;

(6)all Deposit Accounts with any bank or other financial institution (including
all cash, cash equivalents, financial assets, negotiable instruments and other
evidence of payment, and other funds on deposit therein or credited thereto)
other than any Deposit Account established solely to hold the identifiable
Proceeds of Term Loan Priority Collateral;

(7)all Securities Accounts with any securities intermediary (including any and
all Investment Property and all funds or other property held therein or credited
thereto) other than any Securities Account established solely to hold the
identifiable Proceeds of Term Loan Priority Collateral;

(8)all Commodity Accounts with any commodity intermediary (including any and all
Commodity Contracts held therein or credited thereto);

(9)all accessions to, substitutions for and replacements of the foregoing,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto and any General Intangibles at any time evidencing or relating to any of
the foregoing; and

(10)to the extent not otherwise included, all Proceeds (including without
limitation all insurance proceeds), Supporting Obligations and products of any
and all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing;

provided, however, that, any Collateral, regardless of type, received in
exchange for ABL Priority Collateral pursuant to an Enforcement Action in
accordance with the terms of the Existing ABL Agreement and this Agreement shall
be treated as ABL Priority Collateral under this Agreement, the Term Loan

 

--------------------------------------------------------------------------------

4

 

 

Security Documents and the ABL Security Documents; provided, further, that any
Collateral of the type that constitutes ABL Priority Collateral, if received in
exchange for Term Loan Priority Collateral pursuant to an Enforcement Action in
accordance with the terms of the Existing Term Loan Agreement and this
Agreement, shall be treated as Term Loan Priority Collateral under this
Agreement, the Term Loan Security Documents and the ABL Security Documents;
provided, further, that (a) ABL Priority Collateral shall exclude, however, (i)
all Term Loan Priority Collateral (other than Term Loan Priority Collateral
which is treated as ABL Priority Collateral as set forth in the first proviso
above) and (ii) any equity interests in any Subsidiaries of the Borrower and (b)
Term Loan Priority Collateral shall exclude all ABL Priority Collateral (other
than ABL Priority Collateral that is treated as Term Loan Priority Collateral as
set forth in the second proviso above). The ABL Priority Collateral shall also
include any assets that, but for the application of Section 552 of the
Bankruptcy Code, would constitute ABL Priority Collateral.

“ABL Representative” has the meaning set forth in the introductory paragraph
hereof.  In the case of any Replacement ABL Agreement, the ABL Representative
shall be the Person identified as such in such Agreement.

“ABL Secured Parties” means the ABL Representative, the ABL Creditors and any
other holders of the ABL Obligations.

“ABL Security Documents” means the “Collateral Documents” as defined in the ABL
Agreement, and any other documents that are designated under the ABL Agreement
as “ABL Security Documents” for purposes of this Agreement.

“Access Period” means, with respect to each parcel or item of Term Loan Priority
Collateral consisting of Real Property, the period, following the commencement
of any Enforcement Action, which begins on the earlier of (a) the day on which
the ABL Representative provides the Term Loan Representative with the notice of
its election to request access to such parcel or item of Term Loan Priority
Collateral consisting of Real Property pursuant to Section 3.4(c) and (b) the
fifth Business Day after the Term Loan Representative provides the ABL
Representative with notice that the Term Loan Representative (or its agent) has
obtained possession or control of such parcel or item of Term Loan Priority
Collateral consisting of Real Property and ends on the earliest of (i) the day
which is 180 days after the date (the “Initial Access Date”) on which the ABL
Representative initially obtains the ability to take physical possession of,
remove or otherwise control physical access to, or actually uses, such parcel or
item of Term Loan Priority Collateral consisting of Real Property plus such
number of days, if any, after the Initial Access Date that it is stayed or
otherwise prohibited by law or court order from exercising remedies with respect
to associated ABL Priority Collateral, (ii) the date on which all or
substantially all of the ABL Priority Collateral associated with such parcel or
item of Term Loan Priority Collateral consisting of Real Property is sold,
collected or liquidated, (iii) the ABL Obligations Payment Date and (iv) the
date on which the default which resulted in such Enforcement Action has been
cured or waived in writing.

“Additional ABL Agreement” means any agreement evidencing ABL Obligations that
is (i) designated as an “Additional ABL Agreement” by the Borrower in a writing
delivered to the ABL Representative and the Term Loan Representative and (ii)
permitted to be incurred by the terms of the ABL Documents and Term Loan
Documents then extant and is permitted by said Agreements to be subject to the
provisions of this Agreement as ABL Obligations.

“Additional Term Loan Agreement” means any agreement evidencing Term Loan
Obligations that is (i) designated as an “Additional Term Loan Agreement” by the
Borrower in a writing delivered to the ABL Representative and the Term Loan
Representative and (ii) permitted to be incurred by the terms of

 

--------------------------------------------------------------------------------

5

 

 

the ABL Documents and Term Loan Documents then extant and is permitted by said
Agreements to be subject to the provisions of this Agreement as Term Loan
Obligations.

“Banking Services Obligations” means, with respect to any Loan Party, any
obligations of such Loan Party owed to any ABL Secured Party (or any of its
affiliates) in respect of treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services), credit
card services, stored valued card services or other cash management services.

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101 et
seq.), as amended from time to time.

“Borrower” has the meaning set forth in the first WHEREAS clause above.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Collateral” means, collectively, all ABL Collateral and all Term Loan
Collateral.

“Common Collateral” means all Collateral that constitutes both ABL Collateral
and Term Loan Collateral.

“Copyright Licenses” means any and all agreements granting any right in, to or
under Copyrights (whether a Loan Party is licensee or licensor thereunder).

“Copyrights” means all United States, state and foreign copyrights, including
but not limited to copyrights in software and databases, and all “Mask Works”
(as defined under 17 U.S.C. 901 of the U.S. Copyright Act), whether registered
or unregistered, now or hereafter in force, and with respect to any and all of
the foregoing: (i) all registrations and applications therefor, (ii) all
extensions and renewals thereof, (iii) all rights corresponding thereto
throughout the world, (iv) all rights to sue for past, present and future
infringements thereof, (v) all licenses, claims, damages and proceeds of suit
arising therefrom, and (vi) all payments and royalties and rights to payments
and royalties arising out of the sale, lease, license, assignment, or other
disposition thereof.

“Designation” has the meaning set forth in Section 10.5(b).

“Disqualified Lenders” means, at any time, (a) those Persons designated by the
Term Loan Representative as “Disqualified Lenders” in writing to the ABL
Representative from time to time on and/or after the date hereof and (b) any
Affiliate of any Person described in clause (a) that is clearly identifiable as
an Affiliate of a Person described in clause (a) solely on the basis of the
similarity of its name; provided, that (i) no additional designations or other
changes to the list of Persons designated as “Disqualified Lenders” may be made
after the date that is two (2) Business Days following receipt of written notice
by the Term Loan Representative of the occurrence of an Event of Default that is
continuing under the ABL Documents, (ii) no designation of a Person as a
“Disqualified Lender” pursuant hereto shall be effective until five (5) Business
Days following receipt of written notice by the ABL Representative and (iii) at
no time shall more than ten (10) unaffiliated Persons be designated as a
“Disqualified Lender”; provided further that “Disqualified Lenders” shall
exclude any Person that the Term Loan Representative has designated as no longer
being a “Disqualified Lender” by written notice to the ABL Representative from
time to time.

 

--------------------------------------------------------------------------------

6

 

 

“Enforcement Action” means, with respect to the ABL Obligations or the Term Loan
Obligations, the exercise of any rights and remedies with respect to any Common
Collateral securing such obligations or the commencement or prosecution of
enforcement of any of the rights and remedies under, as applicable, the ABL
Documents or the Term Loan Documents, or applicable law, including without
limitation the exercise of any rights of set-off or recoupment, and the exercise
of any rights or remedies of a secured creditor under the Uniform Commercial
Code of any applicable jurisdiction or under the Bankruptcy Code, in each case
in accordance with the terms of the ABL Documents or the Term Loan Documents, as
applicable, but in all cases excluding the imposition of cash dominion (except
following the occurrence and during the continuance of an Event of Default under
the ABL Documents and suspension of the revolving commitments in connection
therewith, until such time as no suspension of the revolving commitments in
connection therewith or with any other Event of Default is in effect) pursuant
to the terms of the ABL Documents, with respect to Accounts or monies deposited
from time to time in Deposit Accounts or Securities Accounts.

“Existing ABL Agreement” has the meaning set forth in the first WHEREAS clause
of this Agreement.

“Existing Term Loan Agreement” has the meaning set forth in the second WHEREAS
clause of this Agreement.

“Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the Bankruptcy Code
or any similar federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law.

“Intellectual Property” means, collectively, Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trademarks, Trademark Licenses, Trade Secrets, and
Trade Secret Licenses.

“Junior Collateral” means with respect to any Junior Secured Party, any
Collateral on which it has a Junior Lien.

“Junior Documents” means, collectively, with respect to any Junior Obligations,
any provision pertaining to such Junior Obligation in any Loan Document or any
other document, instrument or certificate evidencing or delivered in connection
with such Junior Obligation.

“Junior Liens” means (a) with respect to any ABL Priority Collateral, all Liens
securing the Term Loan Obligations and (b) with respect to any Term Loan
Priority Collateral, all Liens securing the ABL Obligations.

“Junior Obligations” means (a) with respect to any ABL Priority Collateral, all
Term Loan Obligations and (b) with respect to any Term Loan Priority Collateral,
all ABL Obligations.

“Junior Representative” means (a) with respect to any ABL Obligations or any ABL
Priority Collateral, the Term Loan Representative and (b) with respect to any
Term Loan Obligations or any Term Loan Priority Collateral, the ABL
Representative.

“Junior Secured Parties” means (a) with respect to the ABL Priority Collateral,
all Term Loan Secured Parties and (b) with respect to the Term Loan Priority
Collateral, all ABL Secured Parties.

“Junior Security Documents” means with respect to any Junior Secured Party, the
Security Documents that secure the Junior Obligations.

 

--------------------------------------------------------------------------------

7

 

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, deed
to secure debt, lien, pledge, hypothecation, assignment, assignation, debenture,
encumbrance, charge or security interest in, on or of such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and (c)
in the case of securities, any purchase option, call or similar right of a third
party with respect to such securities.

“Lien Priority” means with respect to any Lien of the ABL Representative or Term
Loan Representative in the Common Collateral, the order of priority of such Lien
specified in Section 2.1.

“Loan Documents” means, collectively, the ABL Documents and the Term Loan
Documents.

“Loan Party” means Borrower and each direct or indirect affiliate or shareholder
(or equivalent) of Borrower or any of its affiliates that is now or hereafter
becomes a party to any ABL Document and the Term Loan Documents.  All references
in this Agreement to any Loan Party shall include such Loan Party as a
debtor-in-possession and any receiver or trustee for such Loan Party in any
Insolvency Proceeding.

“Patent License” means all agreements granting any right in, to, or under
Patents (whether any Loan Party is licensee or licensor thereunder).

“Patents” means all United States and foreign patents and certificates of
invention, or similar industrial property rights, now or hereafter in force, and
with respect to any and all of the foregoing, (i) all applications therefore,
(ii) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals, and reexaminations thereof, (iii) all rights corresponding thereto
throughout the world, (iv) all inventions and improvements described therein,
(v) all rights to sue for past, present and future infringements thereof, (vi)
all licenses, claims, damages, and proceeds of suit arising therefrom, and (vii)
all payments and royalties and rights to payments and royalties arising out of
the sale, lease, license, assignment, or other disposition thereof.

“Person” means any person, individual, sole proprietorship, partnership, joint
venture, corporation, limited liability company, unincorporated organization,
association, institution, entity, party, including any government and any
political subdivision, agency or instrumentality thereof.

“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrues after the commencement of any Insolvency
Proceeding (or would accrue but for the commencement of an Insolvency
Proceeding), whether or not allowed or allowable in any such Insolvency
Proceeding.

“Priority Collateral” means the ABL Priority Collateral or the Term Loan
Priority Collateral, as applicable.

“Proceeds” means (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Common Collateral, and (b) whatever is
recoverable or recovered when any Common Collateral is sold, exchanged,
collected, or disposed of, whether voluntarily or involuntarily.

“Real Property” means any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement, or license and any
other right to use or occupy real property, including any right arising by
contract.

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any
Collateral.

 

--------------------------------------------------------------------------------

8

 

 

“Replacement ABL Agreement” has the meaning set forth in the definition of “ABL
Agreement.”

“Replacement Term Loan Agreement” has the meaning set forth in the definition of
“Term Loan Agreement.”

“Secured Obligations” means the ABL Obligations and the Term Loan Obligations.

“Secured Parties” means the ABL Secured Parties and the Term Loan Secured
Parties.

“Security Documents” means, collectively, the ABL Security Documents and the
Term Loan Security Documents.

“Senior Collateral” means with respect to any Senior Secured Party, any
Collateral on which it has a Senior Lien.

“Senior Documents” means, collectively, with respect to any Senior Obligation,
any provision pertaining to such Senior Obligation in any Loan Document or any
other document, instrument or certificate evidencing or delivered in connection
with such Senior Obligation.

“Senior Liens” means (a) with respect to the ABL Priority Collateral, all Liens
securing the ABL Obligations and (b) with respect to the Term Loan Priority
Collateral, all Liens securing the Term Loan Obligations.

“Senior Obligations” means (a) with respect to any ABL Priority Collateral, all
ABL Obligations and (b) with respect to any Term Loan Priority Collateral, all
Term Loan Obligations.

“Senior Obligations Payment Date” means (a) with respect to ABL Obligations, the
ABL Obligations Payment Date and (b) with respect to any Term Loan Obligations,
the Term Loan Obligations Payment Date.  

“Senior Representative” means (a) with respect to any ABL Priority Collateral,
the ABL Representative and (b) with respect to any Term Loan Priority
Collateral, the Term Loan Representative.

“Senior Secured Parties” means (a) with respect to the ABL Priority Collateral,
all ABL Secured Parties and (b) with respect to the Term Loan Priority
Collateral, all Term Loan Secured Parties.

“Senior Security Documents” means with respect to any Senior Secured Party, the
Security Documents that secure the Senior Obligations.

“Specified ABL Facility Priority Collateral” means all Letter of Credit Rights,
Chattel Paper, Documents, Instruments, Investment Property, and General
Intangibles pertaining to the property described in the clauses (1) and (2) of
the definition of ABL Facility Priority Collateral.

“Specified Term Loan Priority Collateral” means all Letter of Credit Rights,
Chattel Paper, Documents, Instruments, Investment Property, and General
Intangibles other than Specified ABL Facility Priority Collateral.

“Swap Obligations” means, with respect to any Loan Party, any obligations of
such Loan Party owed to any ABL Creditor (or any of its affiliates) in respect
of any swap, forward, future or derivative transaction or option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices

 

--------------------------------------------------------------------------------

9

 

 

or measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions.

“Term Loan Agreement” means the collective reference to (a) the Existing Term
Loan Agreement, (b) any Additional Term Loan Agreement and (c) any other credit
agreement, loan agreement, note agreement, promissory note, indenture or other
agreement or instrument evidencing or governing the terms of any indebtedness or
other financial accommodation that has been incurred to extend, replace,
refinance or refund in whole or in part the indebtedness and other obligations
outstanding under the Existing Term Loan Agreement, any Additional Term Loan
Agreement or any other agreement or instrument referred to in this clause (c)
unless such agreement or instrument expressly provides that it is not intended
to be and is not a Term Loan Agreement hereunder (a “Replacement Term Loan
Agreement”); provided, that in the case of clause (b) and (c), such agreement
shall only constitute an “Term Loan Agreement” herein if permitted by the
then-existing ABL Documents.  Any reference to the Term Loan Agreement hereunder
shall be deemed a reference to any Term Loan Agreement then extant.

“Term Loan Collateral” means all assets, whether now owned or hereafter acquired
by any Loan Party, in which a Lien is granted or purported to be granted to any
Term Loan Secured Party as security for any Term Loan Obligation and all
Proceeds of any of the foregoing (including insurance proceeds).

“Term Loan Creditors” means the “Lenders” and the “Secured Parties”, each as
defined in the Term Loan Agreement, or any other Persons that are designated
under the Term Loan Agreement as the “Secured Parties” or “Term Loan Creditors”
for purposes of this Agreement.

“Term Loan DIP Financing” has the meaning set forth in Section 5.2(b).

“Term Loan Documents” means each Term Loan Agreement, each Term Loan Security
Document, each Term Loan Guarantee and each other “Loan Document” as defined in
the Term Loan Agreement.

“Term Loan Guarantee” means any guarantee by any Loan Party of any or all of the
Term Loan Obligations.

“Term Loan Lien” means any Lien created by the Term Loan Security Documents.

“Term Loan Obligations” means (a) all principal of and interest (including
without limitation any Post-Petition Interest), fees and premium (if any) on all
indebtedness under the Term Loan Agreement or any Term Loan DIP Financing by the
Term Loan Creditors, and (b) all guarantee obligations, indemnities, fees,
expenses and other amounts payable from time to time pursuant to the Term Loan
Documents, in each case whether or not allowed or allowable in an Insolvency
Proceeding.  To the extent any payment with respect to any Term Loan Obligation
(whether by or on behalf of any Loan Party, as Proceeds of security, enforcement
of any right of setoff or otherwise) is declared to be a fraudulent conveyance
or a preference in any respect, set aside or required to be paid to a debtor in
possession, any ABL Secured Party, receiver or similar Person, then the
obligation or part thereof originally intended to be satisfied shall, for the
purposes of this Agreement and the rights and obligations of the ABL Secured
Parties and the Term Loan Secured Parties, be deemed to be reinstated and
outstanding as if such payment had not occurred.

“Term Loan Obligations Payment Date” means the first date on which (a) the Term
Loan Obligations (other than those that constitute Unasserted Contingent
Obligations) have been paid in cash in full, (b) all commitments to extend
credit under the Term Loan Documents have been terminated, and (c) so long as
the ABL Obligations Payment Date shall not have occurred, the Term Loan
Representative has

 

--------------------------------------------------------------------------------

10

 

 

delivered a written notice to the ABL Representative stating that the events
described in clauses (a) and (b) have occurred to the satisfaction of the Term
Loan Secured Parties.

“Term Loan Priority Collateral” means all Term Loan Collateral (including,
without limitation, Specified Term Loan Priority Collateral), other than ABL
Priority Collateral; provided, however, “Term Loan Priority Collateral” shall
not include Proceeds from the disposition of any Term Loan Priority Collateral
permitted by the Term Loan Agreement to the extent such Proceeds are not
required to be applied to the mandatory prepayment of the Term Loan Obligations
pursuant to the Term Loan Documents, unless such Proceeds either (x) arise from
a disposition of Term Loan Priority Collateral resulting from an Enforcement
Action taken by the Term Loan Secured Parties permitted by this Agreement or (y)
are deposited in a segregated cash collateral account with the Term Loan
Representative (in its capacity as Term Loan Representative under the Term Loan
Documents) to the extent required by the Term Loan Documents.  The Term Loan
Priority Collateral shall also include any assets that, but for the application
of Section 552 of the Bankruptcy Code, would constitute Term Loan Priority
Collateral.

“Term Loan Representative” has the meaning set forth in the introductory
paragraph hereof.  In the case of any Replacement Term Loan Agreement, the Term
Loan Representative shall be the Person identified as such in such Agreement.

“Term Loan Secured Parties” means the Term Loan Representative, the Term Loan
Creditors and any other holders of the Term Loan Obligations.

“Term Loan Security Documents” means the “Collateral Documents” as defined in
the Term Loan Agreement and any documents that are designated under the Term
Loan Agreement as “Term Loan Security Documents” for purposes of this Agreement.

“Trade Secret Licenses” means any and all agreements granting any right in or to
Trade Secrets (whether a Loan Party is licensee or licensor thereunder).

“Trade Secrets” means all trade secrets and all other confidential or
proprietary information and know-how, whether or not reduced to a writing or
other tangible form, now or hereafter in force, owned or used in, or
contemplated at any time for use in, the business of any Loan Party, including
with respect to any and all of the foregoing:  (i) all documents and things
embodying, incorporating, or referring in any way thereto, (ii) all rights to
sue for past, present and future infringement thereof, (iii) all licenses,
claims, damages, and proceeds of suit arising therefrom, and (iv) all payments
and royalties and rights to payments and royalties arising out of the sale,
lease, license, assignment, or other dispositions thereof.

“Trademark Licenses” means any and all agreements granting any right in or to
Trademarks (whether a Loan Party is licensee or licensor thereunder).

“Trademarks” means all United States, state and foreign trademarks, service
marks, certification marks, collective marks, trade names, corporate names,
d/b/as, business names, fictitious business names, Internet domain names, trade
styles, logos, other source or business identifiers, designs and general
intangibles of a like nature, rights of publicity and privacy pertaining to the
names, likeness, signature and biographical data of natural persons, now or
hereafter in force, and, with respect to any and all of the foregoing:  (i) all
registrations and applications therefor, (ii) the goodwill of the business
symbolized thereby, (iii) all rights corresponding thereto throughout the world,
(iv) all rights to sue for past, present and future infringement or dilution
thereof or for any injury to goodwill, (v) all licenses, claims, damages, and
proceeds of suit arising therefrom, and (vi) all payments and royalties and
rights to payments and royalties arising out of the sale, lease, license
assignment or other disposition thereof.

 

--------------------------------------------------------------------------------

11

 

 

“Unasserted Contingent Obligations” means, at any time, ABL Obligations or Term
Loan Obligations, as applicable, for taxes, costs, indemnifications,
reimbursements, damages and other liabilities (excluding (a) the principal of,
and interest and premium (if any) on, and fees and expenses relating to, any ABL
Obligation or Term Loan Obligation, as applicable, and (b) with respect to ABL
Obligations contingent reimbursement obligations in respect of amounts that may
be drawn under outstanding letters of credit) in respect of which no assertion
of liability (whether oral or written) and no claim or demand for payment
(whether oral or written) has been made (and, in the case of ABL Obligations or
Term Loan Obligations, as applicable, for indemnification, no notice for
indemnification has been issued by the indemnitee) at such time.

“Uniform Commercial Code” means the Uniform Commercial Code, as in effect from
time to time, of the State of New York; provided that, if perfection or the
effect of perfection or non-perfection or the priority of the security interest
in any Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” means the Uniform
Commercial Code as in effect from time to time in such other applicable
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority.

1.3Rules of Construction.  The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”.  Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 2.  Lien Priority.

2.1Lien Subordination.  Notwithstanding the date, manner or order of grant,
attachment or perfection of any Junior Lien in respect of any Collateral or of
any Senior Lien in respect of any Collateral and notwithstanding any provision
of the UCC, any applicable law, any Security Document, any alleged or actual
defect or deficiency in any of the foregoing or any other circumstance
whatsoever, the Junior Representative, on behalf of each Junior Secured Party,
in respect of such Collateral hereby agrees that:

(a)any Senior Lien in respect of such Collateral, regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall be
and shall remain senior and prior to any Junior Lien in respect of such
Collateral (whether or not such Senior Lien is subordinated to any Lien securing
any other obligation); and

(b)any Junior Lien in respect of such Collateral, regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall be
junior and subordinate in all respects to any Senior Lien in respect of such
Collateral.  

 

--------------------------------------------------------------------------------

12

 

 

2.2Prohibition on Contesting Liens.  In respect of any Collateral, the Junior
Representative, on behalf of each Junior Secured Party, in respect of such
Collateral agrees that it shall not, and hereby waives any right to:

(a)contest, or support any other Person in contesting, in any proceeding
(including any Insolvency Proceeding), the priority, validity or enforceability
of any Senior Lien on such Collateral; or

(b)demand, request, plead or otherwise assert or claim the benefit of any
marshalling, appraisal, valuation or similar right which it may have in respect
of such Collateral or the Senior Liens on such Collateral, except to the extent
that such rights are expressly granted in this Agreement.

2.3Nature of Obligations.  The Term Loan Representative on behalf of itself and
the other Term Loan Secured Parties acknowledges that a portion of the ABL
Obligations represents debt that is revolving in nature and that the amount
thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed, and that the terms of the ABL
Obligations may be modified, extended or amended from time to time, and that the
aggregate amount of the ABL Obligations may be increased, replaced or refinanced
subject to Section 7.02 of the Term Loan Agreement (as in effect on the date
hereof), in each event, without notice to or consent by the Term Loan Secured
Parties and without affecting the provisions hereof.  The ABL Representative on
behalf of itself and the other ABL Secured Parties acknowledges that Term Loan
Obligations may be replaced or refinanced subject to Section 6.01 of the ABL
Agreement (as in effect on the date hereof) without notice to or consent by the
ABL Secured Parties and without affecting the provisions hereof.  The Lien
Priorities provided in Section 2.1 shall not be altered or otherwise affected by
any such amendment, modification, supplement, extension, repayment, reborrowing,
increase, replacement, renewal, restatement or refinancing of either the ABL
Obligations or the Term Loan Obligations, or any portion thereof.

2.4No New Liens.  

(a)  Until the ABL Obligations Payment Date, no Term Loan Secured Party shall
acquire or hold any Lien on any assets of any Loan Party securing any Term Loan
Obligation which assets are not also subject to the Lien of the ABL
Representative under the ABL Documents, subject to the Lien Priority set forth
herein.  If any Term Loan Secured Party shall (nonetheless and in breach hereof)
acquire or hold any Lien on any assets of any Loan Party securing any Term Loan
Obligation which assets are not also subject to the Lien of the ABL
Representative under the ABL Documents, subject to the Lien Priority set forth
herein, then the Term Loan Representative (or the relevant Term Loan Secured
Party) shall, without the need for any further consent of any other Term Loan
Secured Party and notwithstanding anything to the contrary in any other Term
Loan Document be deemed to also hold and have held such lien for the benefit of
the ABL Representative as security for the ABL Obligations (subject to the Lien
Priority and other terms hereof) and shall promptly notify the ABL
Representative in writing of the existence of such Lien.

(b)  Until the Term Loan Obligations Payment Date, no ABL Secured Party shall
acquire or hold any Lien on any assets of any Loan Party securing any ABL
Obligation which assets are not also subject to the Lien of the Term Loan
Representative under the Term Loan Documents, subject to the Lien Priority set
forth herein.  If any ABL Secured Party shall (nonetheless and in breach hereof)
acquire or hold any Lien on any assets of any Loan Party securing any ABL
Obligation which assets are not also subject to the Lien of the Term Loan
Representative under the Term Loan Documents, subject to the Lien Priority set
forth herein, then the ABL Representative

 

--------------------------------------------------------------------------------

13

 

 

(or the relevant ABL Secured Party) shall, without the need for any further
consent of any other ABL Secured Party and notwithstanding anything to the
contrary in any other ABL Document be deemed to also hold and have held such
lien for the benefit of the Term Loan Representative as security for the Term
Loan Obligations (subject to the Lien Priority and other terms hereof) and shall
promptly notify the Term Loan Representative in writing of the existence of such
Lien.

2.5Separate Grants of Security and Separate Classification.  Each Secured Party
acknowledges and agrees that (i) the grants of Liens pursuant to the ABL
Security Documents and the Term Loan Security Documents constitute two separate
and distinct grants of Liens and (ii) because of, among other things, their
differing rights in the Common Collateral, the Term Loan Obligations are
fundamentally different from the ABL Obligations and should be separately
classified in any plan of reorganization proposed or adopted in an Insolvency
Proceeding.  To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that the claims of the ABL Secured
Parties and the Term Loan Secured Parties in respect of the Common Collateral
constitute claims in the same class (rather than separate classes of senior and
junior secured claims), then the ABL Secured Parties and the Term Loan Secured
Parties hereby acknowledge and agree that all distributions shall be made as if
there were separate classes of ABL Obligation claims and Term Loan Obligation
claims against the Loan Parties (with the effect being that, to the extent that
the aggregate value of the ABL Priority Collateral or Term Loan Priority
Collateral is sufficient (for this purpose ignoring all claims held by the other
Secured Parties), the ABL Secured Parties or the Term Loan Secured Parties,
respectively, shall be entitled to receive, in addition to amounts distributed
to them in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of Post-Petition Interest that is available from each
pool of Priority Collateral for each of the ABL Secured Parties and the Term
Loan Secured Parties, respectively, before any distribution is made in respect
of the claims held by the other Secured Parties, with the other Secured Parties
hereby acknowledging and agreeing to turn over to the respective other Secured
Parties amounts otherwise received or receivable by them to the extent necessary
to effectuate the intent of this sentence, even if such turnover has the effect
of reducing the aggregate recoveries.

2.6Agreements Regarding Actions to Perfect Liens.  

(a)The ABL Representative agrees on behalf of itself and the other ABL Secured
Parties that any mortgages, deeds of trust, deeds and similar instruments
(collectively, “mortgages”) now or hereafter filed against Real Property in
favor of or for the benefit of the ABL Representative shall contain the
following notation: “The lien created by this mortgage on the property described
herein is junior and subordinate to the lien on such property created by any
mortgage, deed of trust or similar instrument now or hereafter granted to
Wilmington Trust, National Association, as Term Loan Representative, in
accordance with the provisions of the Intercreditor Agreement dated as of
September 10, 2018, as amended from time to time.”

(b)Each of the ABL Representative and the Term Loan Representative hereby
acknowledges that, to the extent that it holds, or a third party holds on its
behalf, physical possession of or “control” (as defined in the Uniform
Commercial Code) over Common Collateral pursuant to the ABL Security Documents
or the Term Loan Security Documents, as applicable, such possession or control
is also for the benefit of the Term Loan Representative and the other Term Loan
Secured Parties or the ABL Representative and the other ABL Secured Parties, as
applicable, solely to the extent required to perfect their security interest in
such Common Collateral.  Nothing in the preceding sentence shall be construed to
impose any duty on the ABL Representative or the Term Loan Representative (or
any third party acting on either such Person's behalf) with respect to such
Common Collateral or provide the Term Loan Representative, any other Term Loan
Secured Party, the ABL Representative or any other ABL Secured Party, as
applicable, with any rights with respect

 

--------------------------------------------------------------------------------

14

 

 

to such Common Collateral beyond those specified in this Agreement, the ABL
Security Documents and the Term Loan Security Documents, as applicable, provided
that subsequent to the occurrence of the ABL Obligations Payment Date (so long
as the Term Loan Obligations Payment Date shall not have occurred), the ABL
Representative shall (i) deliver to the Term Loan Representative, at the Loan
Parties' sole cost and expense, the Common Collateral in its possession or
control together with any necessary endorsements to the extent required by the
Term Loan Documents or (ii) direct and deliver such Common Collateral as a court
of competent jurisdiction otherwise directs; provided, further, that subsequent
to the occurrence of the Term Loan Obligations Payment Date (so long as the ABL
Obligations Payment Date shall not have occurred), the Term Loan Representative
shall (i) deliver to the ABL Representative, at the Loan Parties' sole cost and
expense, the Common Collateral in its possession or control together with any
necessary endorsements to the extent required by the ABL Documents or (ii)
direct and deliver such Common Collateral as a court of competent jurisdiction
otherwise directs.  The provisions of this Agreement are intended solely to
govern the respective Lien priorities as between the ABL Secured Parties and the
Term Loan Secured Parties and shall not impose on the ABL Secured Parties or the
Term Loan Secured Parties any obligations in respect of the disposition of any
Common Collateral (or any proceeds thereof) that would conflict with prior
perfected Liens or any claims thereon in favor of any other Person that is not a
Secured Party.

2.7Cash Management Obligations. Notwithstanding anything to the contrary set
forth in this Agreement, if at any date the events described in clauses (a), (b)
and (c) of the defined term “ABL Obligations Payment Date” (other than with
respect to Unasserted Contingent Obligations) shall have occurred, the Term Loan
Representative on behalf of itself and the other Term Loan Secured Parties shall
have the right to take any Enforcement Action with respect to the ABL Priority
Collateral; provided that the Term Loan Representative on behalf of itself and
the other Term Loan Secured Parties hereby acknowledges and agrees that any
proceeds of the ABL Priority Collateral received after such date shall be
applied in accordance with Section 4.1(a) until the ABL Obligations Payment
Date.

SECTION 3.  Enforcement Rights.  

3.1Exclusive Enforcement. Until the Senior Obligations Payment Date has
occurred, whether or not an Insolvency Proceeding has been commenced by or
against any Loan Party, the Senior Secured Parties shall have the exclusive
right to take and continue any Enforcement Action (including the right to credit
bid their debt) with respect to the Senior Collateral, without any consultation
with or consent of any Junior Secured Party, but subject to the proviso set
forth in Section 5.1; provided that, nothing contained herein shall be construed
as preventing any Junior Secured Party from taking any action which is
reasonably necessary to (i) perfect the Junior Liens upon the Common Collateral
(other than by possession or “control” (within the meaning of the Uniform
Commercial Code)) or (ii) prove, preserve or protect (but not enforce) the
Junior Liens upon the Senior Collateral, so long as such action would not, in
any case, adversely affect any Senior Lien.  Notwithstanding any provision in
this Agreement to the contrary, (i) the Term Loan Secured Parties shall have the
right to make a bid for the purchase of the ABL Priority Collateral in any
Insolvency Proceeding, provided that any such bid may not include a “credit bid”
in respect of Term Loan Obligations unless the cash proceeds of such bid are
otherwise sufficient to result in the payment in cash in full (or cash
collateralization or defeasance in accordance with the terms of the ABL
Documents) of the ABL Obligations (other than those that constitute Unasserted
Contingent Obligations) and (ii) the ABL Secured Parties shall have the right to
make a bid for the purchase of the Term Loan Collateral in any Insolvency
Proceeding, provided that any such bid may not include a “credit bid” in respect
of ABL Obligations unless the cash proceeds of such bid are otherwise sufficient
to result in the payment in cash in full of the Term Loan Obligations (other
than those that constitute Unasserted Contingent Obligations).  

 

--------------------------------------------------------------------------------

15

 

 

3.2Standstill and Waivers.  Each Junior Representative, on behalf of itself and
the other Junior Secured Parties, agrees that, until the Senior Obligations
Payment Date has occurred, but subject to the proviso set forth in Section 5.1:

(i)  they will not take or cause to be taken any action, the purpose or effect
of which is to make any Lien on any Senior Collateral that secures any Junior
Obligation pari passu with or senior to, or to give any Junior Secured Party any
preference or priority relative to, the Liens on the Senior Collateral securing
the Senior Obligations;

(ii)  they will not contest, oppose, object to, interfere with, hinder or delay,
in any manner, whether by judicial proceedings (including without limitation the
filing of an Insolvency Proceeding) or otherwise, any foreclosure, sale, lease,
exchange, transfer or other disposition of the Senior Collateral by any Senior
Secured Party or any other Enforcement Action taken (or any forbearance from
taking any Enforcement Action) in respect of the Senior Collateral by or on
behalf of any Senior Secured Party;

(iii)  they have no right to (x) direct either the Senior Representative or any
other Senior Secured Party to exercise any right, remedy or power with respect
to the Senior Collateral or pursuant to the Senior Security Documents in respect
of the Senior Collateral or (y) consent or object to the exercise by the Senior
Representative or any other Senior Secured Party of any right, remedy or power
with respect to the Senior Collateral or pursuant to the Senior Security
Documents with respect to the Senior Collateral or to the timing or manner in
which any such right is exercised or not exercised (or, to the extent they may
have any such right described in this clause (iii), whether as a junior lien
creditor in respect of the Senior Collateral or otherwise, they hereby
irrevocably waive such right);

(iv)  they will not institute any suit or other proceeding or assert in any
suit, Insolvency Proceeding or other proceeding any claim against any Senior
Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, and no Senior Secured
Party shall be liable for, any action taken or omitted to be taken by any Senior
Secured Party with respect to the Senior Collateral or pursuant to the Senior
Documents in respect of the Senior Collateral;

(v)  they will not commence judicial or nonjudicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, liquidator or similar official
appointed for or over, attempt any action to take possession of any Senior
Collateral, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce their interest in or realize upon, the Senior
Collateral; and

(vi)  they will not seek, and hereby waive any right, to have the Senior
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Senior Collateral.

3.3Judgment Creditors.  Notwithstanding anything to the contrary set forth in
this Agreement, any of the Term Loan Secured Parties or the ABL Secured Parties
may file any pleadings, objections, motions or agreements which assert rights or
interests available to unsecured creditors of the Borrower and its subsidiaries
arising under either any Insolvency Proceeding, or applicable non-bankruptcy
law, in each case to the extent not inconsistent with the terms of this
Agreement.  In the event that any Term Loan Secured Party becomes a judgment
lien creditor in respect of Common Collateral as a result of its enforcement of
its rights as an unsecured creditor, such judgment lien shall be subject to the
terms of this Agreement for all purposes (including in relation to the ABL Liens
and the ABL Obligations) to the same

 

--------------------------------------------------------------------------------

16

 

 

extent as all other Liens securing the Term Loan Obligations are subject to the
terms of this Agreement.  In the event that any ABL Secured Party becomes a
judgment lien creditor in respect of Common Collateral as a result of its
enforcement of its rights as an unsecured creditor, such judgment lien shall be
subject to the terms of this Agreement for all purposes (including in relation
to the Term Loan Liens and the Term Loan Obligations) to the same extent as all
other Liens securing the ABL Obligations are subject to the terms of this
Agreement.

3.4Cooperation; Sharing of Information and Access.  

(a)The Term Loan Representative, on behalf of itself and the other Term Loan
Secured Parties, agrees that each of them shall take such actions as the ABL
Representative shall reasonably request in connection with the exercise by the
ABL Secured Parties of their rights set forth herein in respect of the ABL
Priority Collateral.  The ABL Representative, on behalf of itself and the other
ABL Secured Parties, agrees that each of them shall take such actions as the
Term Loan Representative shall reasonably request in connection with the
exercise by the Term Loan Secured Parties of their rights set forth herein in
respect of the Term Loan Priority Collateral.

(b)In the event that the ABL Representative shall, in the exercise of its rights
under the ABL Security Documents or otherwise, receive possession or control of
any books and Records of any Loan Party which contain information identifying or
pertaining to the Term Loan Priority Collateral, the ABL Representative shall
promptly notify the Term Loan Representative of such fact and, upon request from
the Term Loan Representative and as promptly as practicable thereafter, either
make available to the Term Loan Representative such books and Records for
inspection and duplication or provide to the Term Loan Representative copies
thereof.  In the event that the Term Loan Representative shall, in the exercise
of its rights under the Term Loan Security Documents or otherwise, receive
possession or control of any books and records of any Loan Party which contain
information identifying or pertaining to any of the ABL Priority Collateral, the
Term Loan Representative shall promptly notify the ABL Representative of such
fact and, upon request from the ABL Representative and as promptly as
practicable thereafter, either make available to the ABL Representative such
books and records for inspection and duplication or provide the ABL
Representative copies thereof.  The Term Loan Representative hereby irrevocably
grants the ABL Representative a non-exclusive worldwide license or right to use,
to the maximum extent permitted by applicable law and to the extent of the ABL
Representative's interest therein, exercisable without payment of royalty or
other compensation, to use any of the Intellectual Property now or hereafter
owned by, licensed to, or otherwise used by the Loan Parties in order for the
ABL Representative and ABL Secured Parties to purchase, use, market, repossess,
possess, store, assemble, manufacture, process, sell, transfer, distribute or
otherwise dispose of any asset included in the ABL Priority Collateral in
connection with the liquidation, disposition or realization upon the ABL
Priority Collateral in accordance with the terms and conditions of the ABL
Security Documents and the other ABL Loan Documents. The Term Loan
Representative agrees that any sale, transfer or other disposition of any of the
Loan Parties' Intellectual Property (whether by foreclosure or otherwise) will
be subject to the ABL Representative's rights as set forth in this Section
3.4.  

(c)If the Term Loan Representative, or any agent or representative of the Term
Loan Representative, or any receiver, shall, after the commencement of any
Enforcement Action, obtain possession or physical control of any of the Term
Loan Priority Collateral, the Term Loan Representative shall promptly notify the
ABL Representative in writing of that fact, and the ABL Representative shall,
within ten Business Days thereafter, notify the Term Loan Representative in
writing as to whether the ABL Representative desires to exercise access rights
under this Agreement.  In addition, if the ABL Representative, or any agent or
representative of the ABL

 

--------------------------------------------------------------------------------

17

 

 

Representative, or any receiver, shall obtain possession or physical control of
any of the Term Loan Priority Collateral in connection with an Enforcement
Action, then the ABL Representative shall promptly notify the Term Loan
Representative that the ABL Representative is exercising its access rights under
this Agreement and its rights under Section 3.4 under either circumstance.  Upon
delivery of such notice by the ABL Representative to the Term Loan
Representative, the parties shall confer in good faith to coordinate with
respect to the ABL Representative’s exercise of such access rights, with such
access rights to apply to any parcel or item of Term Loan Priority Collateral
access to which is reasonably necessary to enable the ABL Representative during
normal business hours to process, handle, transport and/or deliver the ABL
Priority Collateral and prepare such ABL Priority Collateral for sale and/or to
arrange or effect the sale of ABL Priority Collateral, all in accordance with
the manner in which such matters are completed in the ordinary course of
business.  Consistent with the definition of “Access Period,” access rights will
apply to differing parcels or items of Term Loan Priority Collateral at
differing times, in which case, a differing Access Period will apply to each
such parcel or items.   During any pertinent Access Period, the ABL
Representative and its agents, representatives and designees shall have an
irrevocable, non-exclusive right to have access to, and a rent-free right to
use, the relevant parcel or item of the Term Loan Priority Collateral for the
purposes described above.  The ABL Representative shall take proper and
reasonable care under the circumstances of any Term Loan Priority Collateral
that is used by the ABL Representative during the Access Period and repair and
replace any damage (ordinary wear-and-tear excepted) caused by the ABL
Representative or its agents, representatives or designees and the ABL
Representative shall comply with all applicable laws in all material respects in
connection with its use or occupancy or possession of the ABL Priority
Collateral.  The ABL Representative shall indemnify and hold harmless the Term
Loan Representative and the Term Loan Creditors for any injury or damage to
Persons or property (ordinary wear-and-tear excepted) caused by the acts or
omissions of Persons under its control; provided, however, that the ABL
Representative and the ABL Creditors will not be liable for any diminution in
the value of Term Loan Priority Collateral caused by the absence of the ABL
Priority Collateral therefrom.  The ABL Representative and the Term Loan
Representative shall cooperate and use reasonable efforts to ensure that their
activities during the Access Period as described above do not interfere
materially with the activities of the other as described above, including the
right of Term Loan Representative to show the Term Loan Priority Collateral to
prospective purchasers and to ready the Term Loan Priority Collateral for
sale.  Consistent with the definition of the term “Access Period,” if any order
or injunction is issued or stay is granted or is otherwise effective by
operation of law that prohibits the ABL Representative from exercising any of
its rights hereunder, then the Access Period granted to the ABL Representative
under this Section 3.4 shall be stayed during the period of such prohibition and
shall continue thereafter for the number of days remaining as required under
this Section 3.4.  The Term Loan Representative shall not foreclose or otherwise
sell, remove or dispose of any of the Term Loan Priority Collateral during the
Access Period with respect to such Collateral if such Collateral is reasonably
necessary to enable the ABL Representative to process, transport or arrange to
sell the ABL Priority Collateral as described above.

3.5No Additional Rights For the Loan Parties Hereunder.  Except as provided in
Section 3.6 hereof, if any ABL Secured Party or Term Loan Secured Party shall
enforce its rights or remedies in violation of the terms of this Agreement, no
Loan Party shall be entitled to use such violation as a defense to any action by
any ABL Secured Party or Term Loan Secured Party, nor to assert such violation
as a counterclaim or basis for set off or recoupment against any ABL Secured
Party or Term Loan Secured Party.




 

--------------------------------------------------------------------------------

18

 

 

3.6Actions Upon Breach.  

(a)If any ABL Secured Party or Term Loan Secured Party, contrary to this
Agreement, commences or participates in any action or proceeding against any
Loan Party or the Common Collateral, such Loan Party, with the prior written
consent of the ABL Representative or the Term Loan Representative, as
applicable, may interpose as a defense or dilatory plea the making of this
Agreement, and any ABL Secured Party or Term Loan Secured Party, as applicable,
may intervene and interpose such defense or plea in its or their name or in the
name of such Loan Party.

(b)Should any ABL Secured Party or Term Loan Secured Party, contrary to this
Agreement, in any way take, attempt to or threaten to take any action with
respect to the Common Collateral (including, without limitation, any attempt to
realize upon or enforce any remedy with respect to this Agreement), or fail to
take any action required by this Agreement, any ABL Secured Party or Term Loan
Secured Party (in its own name or in the name of the relevant Loan Party), as
applicable, or the relevant Loan Party, may obtain relief against such ABL
Secured Party or Term Loan Secured Party, as applicable, by injunction, specific
performance and/or other appropriate equitable relief, it being understood and
agreed by each of the ABL Representative on behalf of each ABL Secured Party and
the Term Loan Representative on behalf of each Term Loan Secured Party that (i)
the ABL Secured Parties' or Term Loan Secured Parties', as applicable, damages
from its actions may at that time be difficult to ascertain and may be
irreparable, and (ii) each Term Loan Secured Party or ABL Secured Party, as
applicable, waives any defense that the Loan Parties and/or the Term Loan
Secured Parties and/or ABL Secured Parties, as applicable, cannot demonstrate
damage and/or be made whole by the awarding of damages.

SECTION 4.  Application of Proceeds of Senior Collateral; Dispositions and
Releases of Lien; Notices and Insurance.  

4.1Application of Proceeds.

(a)Application of Proceeds of Collateral.  The Senior Representative and Junior
Representative hereby agree that all Collateral, and all Proceeds thereof,
received by either of them in connection with the collection, sale or
disposition of Collateral shall be applied,

first, to the payment of costs and expenses (including reasonable attorneys'
fees and expenses and court costs) of the Senior Representative in connection
with such Enforcement Action,

second, to the payment of the Senior Obligations in accordance with the Senior
Documents until the Senior Obligations Payment Date,

third, to the payment of the Junior Obligations in accordance with the terms
thereof, and

fourth, the balance, if any, to the Loan Parties or to whosoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.

(b)Limited Obligation or Liability.  In exercising remedies, whether as a
secured creditor or otherwise, the Senior Representative shall have no
obligation or liability to the Junior Representative or to any Junior Secured
Party, regarding the adequacy of any Proceeds or for any action or omission,
save and except solely for an action or omission that breaches the express
obligations undertaken by each party under the terms of this Agreement.

 

--------------------------------------------------------------------------------

19

 

 

(c)Segregation of Collateral.  Until the occurrence of the Senior Obligations
Payment Date, any Senior Collateral that may be received by any Junior Secured
Party in violation of this Agreement shall be segregated and held in trust and
promptly paid over to the Senior Representative, for the benefit of the Senior
Secured Parties, in the same form as received, with any necessary endorsements,
and each Junior Secured Party hereby authorizes the Senior Representative to
make any such endorsements as agent for the Junior Representative (which
authorization, being coupled with an interest, is irrevocable).  

4.2Releases of Liens.  

(a)Upon any release, sale or disposition of Senior Collateral in connection with
any Enforcement Action that results in the release of the Senior Lien on any
Senior Collateral (other than, for the avoidance of doubt, the release of the
Senior Lien upon the occurrence of the Senior Obligations Payment Date and not
in connection with an Enforcement Action), (i) the Junior Lien on such Senior
Collateral (excluding any portion of the proceeds of such Senior Collateral
remaining after the Senior Obligations Payment Date occurs) shall be
automatically and unconditionally released with no further consent or action of
any Person, (ii) the Junior Representative shall promptly execute and deliver
such release documents and instruments and shall take such further actions as
the Senior Representative shall request to evidence any release of the Junior
Lien described in this Section 4.2(a), and (iii) the Junior Representative
hereby appoints the Senior Representative and any officer or duly authorized
person of the Senior Representative, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power of attorney in the
place and stead of the Junior Representative and in the name of the Junior
Representative or in the Senior Representative’s own name, from time to time, in
the Senior Representative’s sole discretion, for the purposes of carrying out
the terms of this Section 4.2(a), to take any and all appropriate action and to
execute and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the purposes of this Section 4.2(a), including, without
limitation, any financing statements, endorsements, assignments, releases or
other documents or instruments of transfer (which appointment, being coupled
with an interest, is irrevocable).  

(b)To the extent a sale or disposition of Collateral is permitted by both the
Senior Documents and the Junior Documents, upon any such sale or disposition of
Senior Collateral that results in the release of the Senior Lien on any Senior
Collateral (excluding any sale or other disposition pursuant to any Enforcement
Action, which is covered by clause (a) above) (other than release of the Senior
Lien due to the occurrence of the Senior Obligations Payment Date), (i) the
Junior Lien on such Senior Collateral (excluding any portion of the proceeds of
such Senior Collateral remaining after the Senior Obligations Payment Date
occurs) shall be automatically and unconditionally released with no further
consent or action of any Person, (ii) the Junior Representative shall promptly
execute and deliver such release documents and instruments and shall take such
further actions as the Senior Representative shall request to evidence any
release of the Junior Lien described in this Section 4.2(b), and (iii) the
Junior Representative hereby appoints the Senior Representative and any officer
or duly authorized person of the Senior Representative, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of the Junior Representative and in the
name of the Junior Representative or in the Senior Representative’s own name,
from time to time, in the Senior Representative’s sole discretion, for the
purposes of carrying out the terms of this Section 4.2(b), to take any and all
appropriate action and to execute and deliver any and all documents and
instruments as may be necessary or desirable to accomplish the purposes of this
Section 4.2(b), including, without limitation, any financing statements,
endorsements, assignments, releases or

 

--------------------------------------------------------------------------------

20

 

 

other documents or instruments of transfer (which appointment, being coupled
with an interest, is irrevocable).  

4.3Certain Real Property Notices; Insurance.

(a)The Loan Parties shall give each of the Term Loan Representative and the ABL
Representative at least 60 days prior written notice of any disposition of any
Real Property owned by any Loan Party at which ABL Priority Collateral is stored
or otherwise located.

(b)The Term Loan Representative shall give the ABL Representative at least 30
days’ notice prior to commencing any Enforcement Action against any Real
Property owned by any Loan Party at which ABL Priority Collateral is stored or
otherwise located or to dispossess any Loan Party from such Real Property.

(c)Proceeds of Common Collateral include insurance proceeds and therefore the
Lien Priority shall govern the ultimate disposition of casualty insurance
proceeds.  The ABL Representative shall be named as additional insured or loss
payee, as applicable, with respect to all insurance policies relating to ABL
Priority Collateral and the Term Loan Representative shall be named as
additional insured or loss payee, as applicable, with respect to all insurance
policies relating to Term Loan Priority Collateral.  The ABL Representative
shall have the sole and exclusive right, as against the Term Loan
Representative, to adjust settlement of insurance claims in the event of any
covered loss, theft or destruction of ABL Priority Collateral.  The Term Loan
Representative shall have the sole and exclusive right, as against the ABL
Representative, to adjust settlement of insurance claims in the event of any
covered loss, theft or destruction of Term Loan Priority Collateral.  All
proceeds of such insurance shall be remitted to the ABL Representative or the
Term Loan Representative, as the case may be, and each of the Term Loan
Representative and ABL Representative shall cooperate (if necessary) in a
reasonable manner in effecting the payment of insurance proceeds in accordance
with Section 4.1.

(d)Notwithstanding anything to the contrary in the ABL Agreement or the Term
Loan Agreement, the parties hereby agree that in the event that a Recovery Event
occurs and the Borrower is required as a result to prepay or offer to prepay the
ABL Obligations or the Term Loan Obligations, then such prepayments shall be
made (i) in the case of a Recovery Event involving ABL Priority Collateral,
first to the ABL Obligations and then to the Term Loan Obligations as provided
in Section 4.1 and (ii) in the case of a Recovery Event involving Term Loan
Priority Collateral, first to the Term Loan Obligations and then to the ABL
Obligations as provided in Section 4.1.

SECTION 5.  Insolvency Proceedings.

5.1Filing of Motions.  Until the Senior Obligations Payment Date has occurred,
the Junior Representative agrees on behalf of itself and the other Junior
Secured Parties that no Junior Secured Party shall, in or in connection with any
Insolvency Proceeding, file any pleadings or motions, take any position at any
hearing or proceeding of any nature, or otherwise take any action whatsoever, in
each case in respect of any of the Senior Collateral, including, without
limitation, with respect to the determination of any Liens or claims held by the
Senior Representative (including the validity and enforceability thereof) or any
other Senior Secured Party in respect of any Senior Collateral or the value of
any claims of such parties under Section 506(a) of the Bankruptcy Code or
otherwise; provided that the Junior Representative may (i) file a proof of claim
in an Insolvency Proceeding, and (ii) file any necessary responsive or defensive
pleadings in opposition of any motion or other pleadings made by any Person
objecting to or otherwise seeking the

 

--------------------------------------------------------------------------------

21

 

 

disallowance of any Person objecting to or otherwise seeking the disallowance of
the claims of the Junior Secured Parties on the Senior Collateral, subject to
the limitations contained in this Agreement and only if consistent with the
terms and the limitations on the Junior Representative imposed hereby.

5.2Financing Matters.

(a)If any Loan Party becomes subject to any Insolvency Proceeding in the United
States at any time prior to the ABL Obligations Payment Date, and if the ABL
Representative or the other ABL Secured Parties desire to consent (or not
object) to the use of cash collateral under the Bankruptcy Code or to provide
financing to any Loan Party under the Bankruptcy Code or to consent (or not
object) to the provision of such financing to any Loan Party by any third party
(any such financing, “ABL DIP Financing”), then the Term Loan Representative
agrees, on behalf of itself and the other Term Loan Secured Parties, that each
Term Loan Secured Party (a) will be deemed to have consented to, will raise no
objection to, nor support any other Person objecting to, the use of such cash
collateral or to such ABL DIP Financing on the grounds of a failure to provide
“adequate protection” for the Term Loan Representative's Lien on the Term Loan
Collateral to secure the Term Loan Obligations or on any other grounds and (b)
will subordinate (and will be deemed hereunder to have subordinated) the Term
Loan Liens on any ABL Priority Collateral (i) to such ABL DIP Financing on the
same terms as the ABL Liens are subordinated thereto (and such subordination
will not alter in any manner the terms of this Agreement), (ii) to any adequate
protection provided to the ABL Secured Parties and (iii) to any “carve-out”
agreed to by the ABL Representative or the other ABL Secured Parties, so long as
(x) the Term Loan Representative retains its Lien on the Term Loan Collateral to
secure the Term Loan Obligations (in each case, including Proceeds thereof
arising after the commencement of the case under the Bankruptcy Code) and, as to
the Term Loan Priority Collateral only, such Lien has the same priority as
existed prior to the commencement of the case under the Bankruptcy Code and any
Lien securing such ABL DIP Financing is junior and subordinate to the Lien of
the Term Loan Representative on the Term Loan Priority Collateral, (y) all Liens
on ABL Priority Collateral securing any such ABL DIP Financing shall be senior
to or on a parity with the Liens of the ABL Representative and the ABL Lenders
securing the ABL Obligations on ABL Priority Collateral and (z) if the ABL
Representative receives a replacement or adequate protection Lien on
post-petition assets of the debtor to secure the ABL Obligations, and such
replacement or adequate protection Lien is on any of the Term Loan Priority
Collateral, (1) such replacement or adequate protection Lien on such
post-petition assets which are part of the Term Loan Priority Collateral (the
“Term Post-Petition Assets”) is junior and subordinate to the Lien in favor of
the Term Loan Representative on the Term Loan Priority Collateral and (2) the
Term Loan Representative also receives a replacement or adequate protection Lien
on such Term Post-Petition Assets of the debtor to secure the Term Loan
Obligations; provided that the aggregate principal amount of all ABL DIP
Financings, together with the then outstanding principal amount of any “Loans”
(as defined in the ABL Agreement) and the “LC Exposure” (as defined in the ABL
Agreement) at such time, shall not exceed an amount equal to the greater of (A)
120% of the ABL Creditors’ “Commitments” (as defined in the ABL Agreement) as of
the date of filing the Insolvency Proceeding or (B) the sum of the outstanding
principal amount of all Loans and the LC Exposure outstanding under the ABL
Agreement as of such date plus $40,000,000.  In no event will any of the ABL
Secured Parties seek to obtain a priming Lien on any of the Term Loan Priority
Collateral, and nothing contained herein shall be deemed to be a consent by Term
Loan Secured Parties to any adequate protection payments using Term Loan
Priority Collateral.

(b)If any Loan Party becomes subject to any Insolvency Proceeding in the United
States at any time prior to the Term Loan Obligations Payment Date, and if the
Term Loan

 

--------------------------------------------------------------------------------

22

 

 

Representative or the other Term Loan Secured Parties desire to consent (or not
object) or to provide financing to any Loan Party under the Bankruptcy Code or
to consent (or not object) to the provision of such financing to any Loan Party
by any third party (any such financing, “Term Loan DIP Financing”), then the ABL
Representative agrees, on behalf of itself and the other ABL Secured Parties,
that each ABL Secured Party (a) will be deemed to have consented to, will raise
no objection to, nor support any other Person objecting to such Term Loan DIP
Financing on the grounds of a failure to provide “adequate protection” for the
ABL Representative's Lien on the ABL Collateral to secure the ABL Obligations or
on any other grounds and (b) will subordinate (and will be deemed hereunder to
have subordinated) the ABL Liens on any Term Loan Priority Collateral (i) to
such Term Loan DIP Financing on the same terms as the Term Loan Liens are
subordinated thereto (and such subordination will not alter in any manner the
terms of this Agreement), (ii) to any adequate protection provided to the Term
Loan Secured Parties and (iii) to any “carve-out” agreed to by the Term Loan
Representative or the other Term Loan Secured Parties, so long as (x) the ABL
Representative retains its Lien on the ABL Collateral to secure the ABL
Obligations (in each case, including Proceeds thereof arising after the
commencement of the case under the Bankruptcy Code) and, as to the ABL Priority
Collateral only, such Lien has the same priority as existed prior to the
commencement of the case under the Bankruptcy Code and any Lien securing such
Term Loan DIP Financing is junior and subordinate to the Lien of the ABL
Representative on the ABL Priority Collateral, (y) all Liens on Term Loan
Priority Collateral securing any such Term Loan DIP Financing shall be senior to
or on a parity with the Liens of the Term Loan Representative and the Term Loan
Lenders securing the Term Loan Obligations on Term Loan Priority Collateral and
(z) if the Term Loan Representative receives a replacement or adequate
protection Lien on post-petition assets of the debtor to secure the Term Loan
Obligations, and such replacement or adequate protection Lien is on any of the
ABL Priority Collateral, (1) such replacement or adequate protection Lien on
such post-petition assets which are part of the ABL Priority Collateral (the
“ABL Post-Petition Assets”) is junior and subordinate to the Lien in favor of
the ABL Representative on the ABL Priority Collateral and (2) the ABL
Representative also receives a replacement or adequate protection Lien on such
ABL Post-Petition Assets of the debtor to secure the ABL Obligations; provided,
that the aggregate principal amount of all Term Loan DIP Financings, together
with the then outstanding principal amount of any “Committed Loans” (as defined
in the Term Loan Agreement) at such time, shall not exceed the greater of (A) an
amount equal to 120% of the Term Loan Creditors’ Committed Loans as of the date
of filing the Insolvency Proceeding or (B) the outstanding principal amount of
such Committed Loans as of such date plus $40,000,000.  In no event will any of
the Term Loan Secured Parties seek to obtain a priming Lien on any of the ABL
Facility Priority Collateral, and nothing contained herein shall be deemed to be
a consent by the ABL Secured Parties to any adequate protection payments using
ABL Priority Collateral.

(c)All Liens granted to the Term Loan Representative or the ABL Representative
in any Insolvency Proceeding, whether as adequate protection or otherwise, are
intended to be and shall be deemed to be subject to the Lien Priority and the
other terms and conditions of this Agreement.

5.3Relief From the Automatic Stay.  Until the ABL Obligations Payment Date, the
Term Loan Representative agrees, on behalf of itself and the other Term Loan
Secured Parties, that none of them will seek relief from the automatic stay or
from any other stay in any Insolvency Proceeding or take any action in
derogation thereof, in each case in respect of any ABL Priority Collateral,
without the prior written consent of the ABL Representative.  Until the Term
Loan Obligations Payment Date, the ABL Representative agrees, on behalf of
itself and the other ABL Secured Parties, that none of them will seek relief
from the automatic stay or from any other stay in any Insolvency Proceeding or
take any action in

 

--------------------------------------------------------------------------------

23

 

 

derogation thereof, in each case in respect of any Term Loan Priority
Collateral, without the prior written consent of the Term Loan
Representative.  In addition, neither the Term Loan Representative nor the ABL
Representative shall seek any relief from the automatic stay with respect to any
Common Collateral without providing 30 days’ prior written notice to the other,
unless otherwise agreed by both the ABL Representative and the Term Loan
Representative.

5.4No Contest.  The Junior Representative, on behalf of itself and the Junior
Secured Parties, agrees that, prior to the Senior Obligations Payment Date, none
of them shall contest (or support any other Person contesting) (a) any request
by the Senior Representative or any Senior Secured Party for adequate protection
of its interest in the Senior Collateral (unless in contravention of Section
5.2(a) or (b), as applicable), or (b) any objection by the Senior Representative
or any Senior Secured Party to any motion, relief, action, or proceeding based
on a claim by the Senior Representative or any Senior Secured Party that its
interests in the Senior Collateral (unless in contravention of Section 5.2 (a)
or (b), as applicable) are not adequately protected (or any other similar
request under any law applicable to an Insolvency Proceeding), so long as any
Liens granted to the Senior Representative as adequate protection of its
interests are subject to this Agreement.  

5.5Avoidance Issues.  If any Senior Secured Party is required in any Insolvency
Proceeding or otherwise to disgorge, turn over or otherwise pay to the estate of
any Loan Party, because such amount was avoided or ordered to be paid or
disgorged for any reason, including without limitation because it was found to
be a fraudulent or preferential transfer, any amount (a “Recovery”), whether
received as proceeds of security, enforcement of any right of set-off or
otherwise, then the Senior Obligations shall be reinstated to the extent of such
Recovery and deemed to be outstanding as if such payment had not occurred and
the Senior Obligations Payment Date shall be deemed not to have occurred.  If
this Agreement shall have been terminated prior to such Recovery, this Agreement
shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto.  The Junior Secured Parties agree that none of them shall be
entitled to benefit from any avoidance action affecting or otherwise relating to
any distribution or allocation made in accordance with this Agreement, whether
by preference or otherwise, it being understood and agreed that the benefit of
such avoidance action otherwise allocable to them shall instead be allocated and
turned over for application in accordance with the priorities set forth in this
Agreement.

5.6Asset Dispositions in an Insolvency Proceeding.   Neither the Junior
Representative nor any other Junior Secured Party shall, in an Insolvency
Proceeding or otherwise, oppose any sale or disposition of any Senior Collateral
that is supported by the Senior Secured Parties, and the Junior Representative
and each other Junior Secured Party will be deemed to have consented under
Section 363 of the Bankruptcy Code (and otherwise) to any sale of any Senior
Collateral supported by the Senior Secured Parties and to have released their
Liens on such assets.

5.7Other Matters.   To the extent that the Senior Representative or any Senior
Secured Party has or acquires rights under Section 363 or Section 364 of the
Bankruptcy Code with respect to any of the Junior Collateral, the Senior
Representative agrees, on behalf of itself and the other Senior Secured Parties,
not to assert any of such rights without the prior written consent of the Junior
Representative; provided that if requested by the Junior Representative, the
Senior Representative shall timely exercise such rights in the manner requested
by the Junior Representative, including any rights to payments in respect of
such rights.

5.8Adequate Protection.

(a)The Term Loan Representative, on behalf of itself and the other Term Loan
Secured Parties, agrees that, prior to the ABL Obligations Payment Date, so long
as the ABL

 

--------------------------------------------------------------------------------

24

 

 

Representative and the other ABL Secured Parties comply with Section 5.8(b),
none of them shall object, contest, or support any other Person objecting to or
contesting, (i) any request by the ABL Representative or the other ABL Secured
Parties for adequate protection of its interest in the Common Collateral or any
adequate protection provided to the ABL Representative or the other ABL Secured
Parties or (ii) any objection by the ABL Representative or any other ABL Secured
Parties to any motion, relief, action or proceeding based on a claim of a lack
of adequate protection in the Common Collateral or (iii) the payment of
interest, fees, expenses or other amounts to the ABL Representative or any other
ABL Secured Party under Section 506(b) of the Bankruptcy Code or otherwise;
provided that any action described in the foregoing clauses (i) and (ii) does
not violate Section 5.2 hereof.  The Term Loan Representative, on behalf of
itself and the other Term Loan Secured Parties, further agrees that, prior to
the ABL Obligations Payment Date, none of them shall assert or enforce any claim
under Section 506(c) of the Bankruptcy Code or otherwise that is senior to or on
a parity with the ABL Liens for costs or expenses of preserving or disposing of
any ABL Priority Collateral.  Subject to all other provisions of this Agreement,
in any Insolvency Proceeding, if the ABL Secured Parties (or any subset thereof)
are granted adequate protection consisting of additional collateral that
constitutes ABL Priority Collateral (with replacement liens on such additional
collateral) and superpriority claims in connection with any ABL DIP Financing or
use of cash collateral, and the ABL Secured Parties do not object to the
adequate protection being provided to them, then in connection with any such ABL
DIP Financing or use of cash collateral the Term Loan Representative, on behalf
of itself and any of the Term Loan Secured Parties, may, as adequate protection
of their interests in the ABL Priority Collateral, seek or accept (and the ABL
Representative and the ABL Secured Parties shall not object to) adequate
protection consisting solely of (x) a replacement Lien on the same additional
collateral, subordinated to the Liens securing the ABL Obligations and such ABL
DIP Financing on the same basis as the other Term Loan Liens on the ABL Priority
Collateral are so subordinated to the ABL Obligations under this Agreement and
(y) superpriority claims junior in all respects to the superpriority claims
granted to the ABL Secured Parties, provided, however, that the Term Loan
Representative shall have irrevocably agreed, pursuant to Section 1129(a)(9) of
the Bankruptcy Code, on behalf of itself and the Term Loan Secured Parties, in
any stipulation and/or order granting such adequate protection, that such junior
superpriority claims may be paid under any plan of reorganization in any
combination of cash, debt, equity or other property having a value on the
effective date of such plan equal to the allowed amount of such claims.

(b)The ABL Representative, on behalf of itself and the other ABL Secured
Parties, agrees that, prior to the Term Loan Obligations Payment Date, so long
as the Term Loan Representative and the other Term Loan Secured Parties comply
with Section 5.8(a), none of them shall object, contest, or support any other
Person objecting to or contesting, (i) any request by the Term Loan
Representative or the other Term Loan Secured Parties for adequate protection of
its interest in the Common Collateral or any adequate protection provided to the
Term Loan Representative or the other Term Loan Secured Parties or (ii) any
objection by the Term Loan Representative or any other Term Loan Secured Parties
to any motion, relief, action or proceeding based on a claim of a lack of
adequate protection in the Common Collateral or (iii) the payment of interest,
fees, expenses or other amounts to the Term Loan Representative or any other
Term Loan Secured Party under Section 506(b) of the Bankruptcy Code or
otherwise; provided that any action described in the foregoing clauses (i) and
(ii) does not violate Section 5.2 hereof.  The ABL Representative, on behalf of
itself and the other ABL Secured Parties, further agrees that, prior to the Term
Loan Obligations Payment Date, none of them shall assert or enforce any claim
under Section 506(c) of the Bankruptcy Code or otherwise that is senior to or on
a parity with the Term Loan Liens for costs or expenses of preserving or
disposing of any Term Loan Priority Collateral.  Subject to all other provisions
of this Agreement, in any Insolvency Proceeding, if the Term Loan

 

--------------------------------------------------------------------------------

25

 

 

Secured Parties (or any subset thereof) are granted adequate protection
consisting of additional collateral that constitutes Term Loan Priority
Collateral (with replacement liens on such additional collateral) and
superpriority claims in connection with any Term Loan DIP Financing or use of
cash collateral, and the Term Loan Secured Parties do not object to the adequate
protection being provided to them, then in connection with any such Term Loan
DIP Financing or use of cash collateral the ABL Representative, on behalf of
itself and any of the ABL Secured Parties, may, as adequate protection of their
interests in the Term Loan Priority Collateral,  seek or accept (and the Term
Loan Representative and the Term Loan Secured Parties shall not object to)
adequate protection consisting solely of (x) a replacement Lien on the same
additional collateral, subordinated to the Liens securing the Term Loan
Obligations and such Term Loan DIP Financing on the same basis as the other ABL
Liens on the Term Loan Priority Collateral are so subordinated to the Term Loan
Obligations under this Agreement and (y) superpriority claims junior in all
respects to the superpriority claims granted to the Term Loan Secured Parties,
provided, however, that the ABL Representative shall have irrevocably agreed,
pursuant to Section 1129(a)(9) of the Bankruptcy Code, on behalf of itself and
the ABL Secured Parties, in any stipulation and/or order granting such adequate
protection, that such junior superpriority claims may be paid under any plan of
reorganization in any combination of cash, debt, equity or other property having
a value on the effective date of such plan equal to the allowed amount of such
claims.

5.9Effectiveness in Insolvency Proceedings.  This Agreement, which the parties
hereto expressly acknowledge is a “subordination agreement” under section 510(a)
of the Bankruptcy Code, shall be effective before, during and after the
commencement of an Insolvency Proceeding.

SECTION 6.  Term Loan Documents and ABL Documents.

(a)Each Loan Party and the Term Loan Representative, on behalf of itself and the
Term Loan Secured Parties, agrees that it shall not at any time execute or
deliver any amendment or other modification to any of the Term Loan Documents
inconsistent with or in violation of this Agreement.  

(b)Each Loan Party and the ABL Representative, on behalf of itself and the ABL
Secured Parties, agrees that it shall not at any time execute or deliver any
amendment or other modification to any of the ABL Documents inconsistent with or
in violation of this Agreement.

SECTION 7.  Purchase Options.

 

7.1

Notice of Exercise.

(a)(i) Upon the occurrence and during the continuance of any payment-related
“Event of Default” or bankruptcy-related “Event of Default” under the ABL
Documents or (ii) upon the occurrence of any other “Event of Default” under the
ABL Documents, if such Event of Default described in this clause (ii) remains
uncured or unwaived for at least thirty (30) consecutive days and the requisite
ABL Lenders have not agreed to forbear from the exercise of remedies, in each
case, all or a portion of the Term Loan Creditors constituting the “Required
Lenders” (as defined in the Term Loan Agreement), acting as a single group,
shall have the option at any time upon ten (10) Business Days' prior written
notice to the ABL Representative to purchase all of the ABL Obligations from the
ABL Secured Parties.  Such notice from such Term Loan Creditors to the ABL
Representative shall be irrevocable.

 

--------------------------------------------------------------------------------

26

 

 

(b)(i) Upon the occurrence and during the continuance of any payment-related
“Event of Default” or bankruptcy-related “Event of Default” under the Term Loan
Documents or (ii) upon the occurrence of any other “Event of Default” under the
Term Loan Documents, if such Event of Default described in this clause (ii)
remains uncured or unwaived for at least thirty (30) consecutive days and the
requisite ABL Lenders have not agreed to forbear from the exercise of remedies,
in each case, all or a portion of the ABL Creditors, acting as a single group,
shall have the option at any time upon ten (10) Business Days’ prior written
notice to the Term Loan Representative (with a copy to the Term Loan
Representative) to purchase all of the Term Loan Obligations from the Term Loan
Lenders.  Such notice from such ABL Creditors to the Term Loan Representative
shall be irrevocable.

 

7.2

Purchase and Sale.

(a)On the date specified by the relevant Term Loan Creditors in the notice
contemplated by Section 7.1(a) above (which shall not be less than ten (10)
Business Days, nor more than forty-five (45) calendar days, after the receipt by
the ABL Representative of the notice of the relevant Term Loan Creditor's
election to exercise such option), the ABL Lenders shall sell to the relevant
Term Loan Creditors, and the relevant Term Loan Creditors shall purchase from
the ABL Lenders, the ABL  Obligations, provided that, the ABL Representative and
the ABL Secured Parties shall retain all rights to be indemnified or held
harmless by the Loan Parties in accordance with the terms of the ABL Documents
but shall not retain any rights to the security therefor.

(b)On the date specified by the relevant ABL Creditors in the notice
contemplated by Section 7.1(b) above (which shall not be less than ten (10)
Business Days, nor more than forty-five (45) calendar days, after the receipt by
the Term Loan Representative of the notice of the relevant ABL Creditor's
election to exercise such option), the Term Loan Lenders shall sell to the
relevant ABL Creditors, and the relevant ABL Creditors shall purchase from the
Term Loan Lenders, the Term Loan Obligations, provided that, the Term Loan
Representative, the Term Loan Representative and the Term Loan Secured Parties
shall retain all rights to be indemnified or held harmless by the Loan Parties
in accordance with the terms of the Term Loan Documents but shall not retain any
rights to the security therefor.

(c)To the extent that both the Term Loan Creditors have exercised their rights
under Section 7.2(a) and the ABL Creditors have exercised their rights under
Section 7.2(b), the purchase contemplated by the Term Loan Creditors shall
prevail, and the purchase contemplated by the ABL Creditors shall have no
further effect.

7.3Payment of Purchase Price.  Upon the date of such purchase and sale, the
relevant Term Loan Creditors or the relevant ABL Creditors, as applicable, shall
(a) pay to the ABL Representative for the benefit of the ABL Lenders (with
respect to a purchase of the ABL Obligations) or to the Term Loan Representative
for the benefit of the Term Loan Lenders (with respect to a purchase of the Term
Loan Obligations) as the purchase price therefor the full amount of all the ABL
Obligations (including the unreimbursed amount of all issued letters of credit
but excluding the undrawn amount of then outstanding letters of credit) or Term
Loan Obligations, as applicable, then outstanding and unpaid (including
principal, interest, fees, premium, termination and similar fees and expenses,
including reasonable and documented out-of-pocket attorneys' fees and legal
expenses), (b) with respect to a purchase of the ABL Obligations, (i) pay the
net aggregate amount then owing to counterparties under documentation governing
the Swap Obligations and Banking Service Obligations, in each case, that are
part of the ABL Obligations and secured by the ABL Documents, including, in the
case of such Swap Obligations, all amounts owing to the counterparties as a
result of the termination (or early termination) thereof and (ii) furnish cash
collateral to

 

--------------------------------------------------------------------------------

27

 

 

the ABL Representative in an amount equal to 102.5% of the available amount
under all issued and outstanding letters of credit constituting ABL Obligations
which remain outstanding after the date of purchase pursuant to this Section
7.3, (c) with respect to a purchase of the ABL Obligations, agree to reimburse
the ABL Representative, the ABL Secured Parties and letter of credit issuing
banks for any loss, cost, damage or expense (including reasonable and documented
out-of-pocket attorneys’ fees and legal expenses) in connection with any
commissions, fees, costs or expenses related to any issued and outstanding
letters of credit as described above and any checks or other payments
provisionally credited to the ABL Obligations, and/or as to which the ABL
Representative has not yet received final payment, (d) agree to reimburse the
ABL Secured Parties or the Term Loan Secured Parties, as applicable, and with
respect to a purchase of the ABL Obligations letter of credit issuing banks, in
respect of indemnification obligations of the Loan Parties under the ABL
Documents or the Term Loan Documents, as applicable, as to matters or
circumstances known to the ABL Representative, the Term Loan Representative or
the Term Loan Representative, as applicable, at the time of the purchase and
sale which would reasonably be expected to result in any loss, cost, damage or
expense (including reasonable and documented out-of-pocket attorneys' fees and
legal expenses) to the ABL Secured Parties, the Term Loan Secured Parties or
letter of credit issuing banks, as applicable, and (e) agree to indemnify and
hold harmless the ABL Secured Parties or the Term Loan Secured Parties, as
applicable, and with respect to a purchase of the ABL Obligations letter of
credit issuing banks, from and against any loss, liability, claim, damage or
expense (including reasonable fees and expenses of legal counsel) arising out of
any claim asserted by a third party in respect of the ABL Obligations or the
Term Loan Obligations, as applicable, as a direct result of any acts by any Term
Loan Secured Party or any ABL Secured Party, as applicable, occurring after the
date of such purchase.  Such purchase price and cash collateral shall be
remitted by wire transfer in federal funds to such bank account in New York, New
York as the ABL Representative or the Term Loan Representative, as applicable,
may designate in writing for such purpose.

7.4 Documentation; Limitation on Representations and Warranties.  Such purchase
and sale shall be documented pursuant to a customary assignment and assumption
agreement.  Such purchase shall be expressly made without representation or
warranty of any kind by any selling party (or the applicable ABL Representative
or the Term Loan Representative) and without recourse of any kind, except that
the selling party shall represent and warrant:  (a) the amount of the ABL
Obligations or Term Loan Obligations, as applicable, being purchased from it,
(b) that such ABL Secured Party or Term Loan Secured Party, as applicable, owns
the ABL Obligations or Term Loan Obligations, as applicable, free and clear of
any Liens or encumbrances and (c) that such ABL Secured Party or Term Loan
Secured Party, as applicable, has the right to assign such ABL Obligations or
Term Loan Obligations, as applicable, and the assignment is duly authorized.

SECTION 8.  Reliance; Waivers; etc.

8.1Reliance.  The ABL Documents are deemed to have been executed and delivered,
and all extensions of credit thereunder are deemed to have been made or
incurred, in reliance upon this Agreement.  The Term Loan Representative, on
behalf of it itself and the other Term Loan Secured Parties, expressly waives
all notice of the acceptance of and reliance on this Agreement by the ABL
Representative and the other ABL Secured Parties.  The Term Loan Documents are
deemed to have been executed and delivered and all extensions of credit
thereunder are deemed to have been made or incurred, in reliance upon this
Agreement.  The ABL Representative, on behalf of itself and the other ABL
Secured Parties, expressly waives all notices of the acceptance of and reliance
on this Agreement by the Term Loan Representative and the other Term Loan
Secured Parties.

8.2No Warranties or Liability.  The Term Loan Representative and the ABL
Representative acknowledge and agree that neither has made any representation or
warranty with respect to the execution,

 

--------------------------------------------------------------------------------

28

 

 

validity, legality, completeness, collectibility or enforceability of any other
ABL Document or any Term Loan Document.  Except as otherwise provided in this
Agreement, the Term Loan Representative and the ABL Representative will be
entitled to manage and supervise the respective extensions of credit to any Loan
Party in accordance with law and their usual practices, modified from time to
time as they deem appropriate.

8.3No Waivers.  No right or benefit of any party hereunder shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
such party or any other party hereto or by any noncompliance by any Loan Party
with the terms and conditions of any of the ABL Documents or the Term Loan
Documents.

SECTION 9.  Obligations Unconditional.  All rights, interests, agreements and
obligations hereunder of the Senior Representative and the Senior Secured
Parties in respect of any Collateral and the Junior Representative and the
Junior Secured Parties in respect of such Collateral shall remain in full force
and effect regardless of:

(a)any lack of validity or enforceability of any Senior Document or any Junior
Document and regardless of whether the Liens of the Senior Representative and
Senior Secured Parties are not perfected or are voidable for any reason;

(b)any change in the time, manner or place of payment of, or in any other terms
of, all or any of the Senior Obligations or Junior Obligations, or any amendment
or waiver or other modification, including any increase in the amount thereof,
whether by course of conduct or otherwise, of the terms of any Senior Document
or any Junior Document;

(c)any exchange, release or lack of perfection of any Lien on any Collateral or
any other asset, or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the Senior
Obligations or Junior Obligations or any guarantee thereof;

(d)the commencement of any Insolvency Proceeding in respect of any Loan Party;
or

(e)any other circumstances which otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of any Secured Obligation or of
any Junior Secured Party in respect of this Agreement.

SECTION 10.  Miscellaneous.

10.1Rights of Subrogation.  The Term Loan Representative, for and on behalf of
itself and the Term Loan Secured Parties, agrees that no payment to the ABL
Representative or any ABL Secured Party pursuant to the provisions of this
Agreement shall entitle the Term Loan Representative or any Term Loan Secured
Party to exercise any rights of subrogation in respect thereof until the ABL
Obligations Payment Date.  Following the ABL Obligations Payment Date, the ABL
Representative agrees to execute such documents, agreements, and instruments as
the Term Loan Representative or any Term Loan Secured Party may reasonably
request to evidence the transfer by subrogation to any such Person of an
interest in the ABL Obligations resulting from payments to the ABL
Representative by such Person, so long as all costs and expenses (including all
reasonable legal fees and disbursements) incurred in connection therewith by the
ABL Representative are paid by such Person upon request for payment
thereof.  The ABL Representative, for and on behalf of itself and the ABL
Secured Parties, agrees that no payment to the Term Loan Representative or any
Term Loan Secured Party pursuant to the provisions of this Agreement shall
entitle

 

--------------------------------------------------------------------------------

29

 

 

the ABL Representative or any ABL Secured Party to exercise any rights of
subrogation in respect thereof until the Term Loan Obligations Payment
Date.  Following the Term Loan Obligations Payment Date, the Term Loan
Representative agrees to execute such documents, agreements, and instruments as
the ABL Representative or any ABL Secured Party may reasonably request to
evidence the transfer by subrogation to any such Person of an interest in the
Term Loan Obligations resulting from payments to the Term Loan Representative by
such Person, so long as all costs and expenses (including all reasonable legal
fees and disbursements) incurred in connection therewith by the Term Loan
Representative are paid by such Person upon request for payment thereof.

10.2Further Assurances.  Each of the Term Loan Representative and the ABL
Representative will, at their own expense and at any time and from time to time,
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or desirable, or that the other party may
reasonably request, in order to protect any right or interest granted or
purported to be granted hereby or to enable the ABL Representative or the Term
Loan Representative to exercise and enforce its rights and remedies hereunder;
provided, however, that no party shall be required to pay over any payment or
distribution, execute any instruments or documents, or take any other action
referred to in this Section 10.2, to the extent that such action would
contravene any law, order or other legal requirement or any of the terms or
provisions of this Agreement, and in the event of a controversy or dispute, such
party may interplead any payment or distribution in any court of competent
jurisdiction, without further responsibility in respect of such payment or
distribution under this Section 10.2.

10.3Conflicts.  In the event of any conflict between the provisions of this
Agreement and the provisions of any ABL Document or any Term Loan Document, the
provisions of this Agreement shall govern.

10.4Continuing Nature of Provisions.  Subject to Section 5.5, this Agreement
shall continue to be effective, and shall not be revocable by any party hereto,
until the earlier of (i) the ABL Obligations Payment Date and (ii) the Term Loan
Obligations Payment Date.  This is a continuing agreement and the ABL Secured
Parties and the Term Loan Secured Parties may continue, at any time and without
notice to the other parties hereto, to extend credit and other financial
accommodations, lend monies and provide indebtedness to, or for the benefit of,
any Loan Party on the faith hereof.

10.5Amendments; Waivers.  

(a)No amendment or modification of any of the provisions of this Agreement shall
be effective unless the same shall be in writing and signed by the ABL
Representative and the Term Loan Representative, and, in the case of amendments
or modifications of Sections 3.5, 3.6, 10.7 or 10.8 that directly affect the
rights or duties of any Loan Party, such Loan Party.

(b)It is understood that the ABL Representative, the Term Loan Representative
and the Borrower, without the consent of any other ABL Secured Party or any
other Term Loan Secured Party, may in their discretion determine that a
supplemental agreement (which may take the form of an amendment and restatement
of this Agreement) is necessary or appropriate to facilitate having additional
indebtedness or other obligations (“Additional Debt”) of any of the Loan Parties
become ABL Obligations or Term Loan Obligations, as the case may be, under this
Agreement, pursuant to the designation terms provided for in the definition of
“Additional Term Loan Agreement (a “Designation”), provided, that such
Additional Debt is permitted to be incurred by the ABL Agreement and Term Loan
Agreement then extant, and is permitted by said Agreements to be subject to the
provisions of this Agreement as ABL Obligations or Term Loan Obligations, as

 

--------------------------------------------------------------------------------

30

 

 

applicable.  Notwithstanding the foregoing, it is agreed and understood that no
such supplements, amendments or modifications shall be required to give effect
to any such Designation.

10.6Information Concerning Financial Condition of the Loan Parties.  Each of the
Term Loan Secured Parties and the ABL Secured Parties hereby assume
responsibility for keeping itself informed of  the financial condition of the
Loan Parties and all other circumstances bearing upon the risk of nonpayment of
the ABL Obligations or the Term Loan Obligations.  The Term Loan Representative
and the ABL Representative hereby agree that no party shall have any duty to
advise any other party of information known to it regarding such condition or
any such circumstances (except as otherwise provided in the ABL Documents and
Term Loan Documents).  In the event the Term Loan Representative or the ABL
Representative, in its sole discretion, undertakes at any time or from time to
time to provide any information to any other party to this Agreement, it shall
be under no obligation (a) to provide any such information to such other party
or any other party on any subsequent occasion, (b) to undertake any
investigation not a part of its regular business routine, or (c) to disclose any
other information.

10.7Governing Law.  This Agreement shall be construed in accordance with and
governed by the law of the State of New York, except as otherwise required by
mandatory provisions of law and except to the extent that remedies provided by
the laws of any jurisdiction other than the State of New York are governed by
the laws of such jurisdiction.

10.8Submission to Jurisdiction; JURY TRIAL WAIVER.

(a)Each ABL Secured Party, each Term Loan Secured Party and each Loan Party
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of the Supreme Court of the State of New York
sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each such party hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court.  Each such party agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the any
ABL Secured Party or Term Loan Secured Party may otherwise have to bring any
action or proceeding against any Loan Party or its properties in the courts of
any jurisdiction.

(b)Each ABL Secured Party, each Term Loan Secured Party and each Loan Party
hereby irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so (i) any objection it may now or hereafter have to
the laying of venue of any suit, action or proceeding arising out of or relating
to this Agreement in any court referred to in paragraph (a) of this Section and
(ii) the defense of an inconvenient forum to the maintenance of such action or
proceeding.

(c)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.9.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

(d)EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREIN,

 

--------------------------------------------------------------------------------

31

 

 

INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS.  EACH PARTY HERETO REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER AND IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

10.9Notices.  Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, telecopied, or sent by overnight express courier
service or United States mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telecopy or five
days after deposit in the United States mail (certified, with postage prepaid
and properly addressed).  For the purposes hereof, the addresses of the parties
hereto (until notice of a change thereof is delivered as provided in this
Section 10.9) shall be as set forth below each party's name on the signature
pages hereof, or, as to each party, at such other address as may be designated
by such party in a written notice to all of the other parties.

10.10Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and each of the ABL Secured Parties
and Term Loan Secured Parties and their respective successors and assigns, and
nothing herein is intended, or shall be construed to give, any other Person any
right, remedy or claim under, to or in respect of this Agreement or any
Collateral.

10.11Headings.  Section headings used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.

10.12Severability.  Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

10.13Other Remedies.  For avoidance of doubt, it is understood that nothing in
this Agreement shall prevent any ABL Secured Party or any Term Loan Secured
Party from exercising any available remedy to accelerate the maturity of any
indebtedness or other obligations owing under the ABL Documents or the Term Loan
Documents, as applicable, or to demand payment under any guarantee in respect
thereof.

10.14Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement. This Agreement shall become
effective when it shall have been executed by each party hereto.

10.15Additional Loan Parties.  Borrower shall cause each Person that becomes a
Loan Party after the date hereof to become a party to this Agreement by
execution and delivery by such Person of a Joinder Agreement in the form of
Annex 1 hereto.

10.16Certain Terms Concerning the Term Loan Representative and the ABL
Representative.  The Term Loan Representative and the ABL Representative are
executing and delivering this Agreement pursuant to directions set forth in the
Term Loan Documents and the ABL Documents, respectively, and in

 

--------------------------------------------------------------------------------

32

 

 

so doing shall not be responsible for the terms or sufficiency of this Agreement
for any purpose.  The Term Loan Representative and the ABL Representative shall
have no duties or obligations under or pursuant to this Agreement other than
such duties and obligations as may be expressly set forth in this
Agreement.  Neither the Term Loan Representative nor the ABL Representative
shall have any liability or responsibility for the actions or omissions of any
other Secured Party, or for any other Secured Party’s compliance with (or
failure to comply with) the terms of this Agreement.  Neither the Term Loan
Representative nor the ABL Representative shall have individual liability to any
Person if it shall mistakenly pay over or distribute to any Secured Party (or
Borrower) any amounts in violation of the terms of this Agreement in the absence
of, with respect to the Term Loan Representative or the ABL Representative, as
the case may be, gross negligence or willful misconduct of such party as finally
determined by a court of competent jurisdiction.  Each party hereto and each
beneficiary hereof acknowledges and agrees that each of the Term Loan
Representative and the ABL Representative is entering into this Agreement solely
in its capacity as agent under the Term Loan Documents and the ABL Documents,
respectively, and not in its individual capacity.  The Term Loan Representative
shall not be deemed to owe any fiduciary duty to the ABL Representative or any
other ABL Secured Party and the ABL Representative shall not be deemed to owe
any fiduciary duty to the Term Loan Representative or any other Term Loan
Secured Party.  The provisions of the Term Loan Documents affording rights,
privileges, protections, immunities and indemnities to Wilmington Trust,
National Association, as administrative agent thereunder, shall also apply to
Wilmington Trust, National Association as Term Loan Representative hereunder.
The provisions of the ABL Documents affording rights, privileges, protections,
immunities and indemnities to JPMorgan Chase Bank, N.A., as administrative agent
thereunder, shall also apply to JPMorgan Chase Bank, N.A. as ABL Representative
hereunder.  This provision is intended solely for the benefit of the Term Loan
Representative and the ABL Representative and their successors and permitted
assigns and is not intended to and will not entitle the other parties hereto to
any defense, claim or counterclaim, or confer any rights or benefits on any
other party hereto.

10.17Authorization of Agents.  By accepting the benefits of this Agreement and
the other Term Loan Documents, each Term Loan Secured Party authorizes the Term
Loan Representative to enter into this Agreement and to act on its behalf as
agent hereunder and in connection herewith.   By accepting the benefits of this
Agreement and the other ABL Documents, each ABL Secured Party authorizes the ABL
Representative to enter into this Agreement and to act on its behalf as agent
hereunder and in connection herewith.

[SIGNATURE PAGES TO FOLLOW]

 

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

ABL REPRESENTATIVE:

JPMORGAN CHASE BANK, N.A., as ABL Representative for and on behalf of the ABL
Secured Parties

By:

/s/Christy L. West

Name:

Christ L. West

Title:

Authorized Officer

Address for Notices:

 

2200 Ross Avenue, 9th Floor

TX1-2905

Dallas, Texas 75201

Attention: Devin Mock

Telecopy No: (214) 965-2594

 

 

[Signature Page to Intercreditor Agreement- TETRA Technologies, Inc.]

--------------------------------------------------------------------------------

 

 

 

TERM LOAN REPRESENTATIVE:

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Term Loan Representative for and on
behalf of the Term Loan Secured Parties

By:

/s/ Alisha M. Clendaniel

Name:

Alisha M. Clendaniel

Title:

Assistant Vice President

 

Address for Notices:

1100 North Market Street

Wilmington, Delaware 19890

Attention:  Alisha Clendaniel
Telecopy No.:  (302) 636-4117

 

 

 

 

 






[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------

 

 

LOAN PARTIES:

 

TETRA Technologies, Inc.

 

By:

/s/ Joseph J. Meyer

Name:

Joseph J. Meyer

Title:

Vice President – Finance, Treasurer and Assistant Secretary

 

TETRA Applied Holding Company

 

By:

/s/ Joseph J. Meyer

Name:

Joseph J. Meyer

Title:

Treasurer

 

TETRA Financial Services, Inc.

 

By:

/s/ Joseph J. Meyer

Name:

Joseph J. Meyer

Title:

Treasurer

 

TETRA Foreign Investments, LLC

 

By:

/s/ Joseph J. Meyer

Name:

Joseph J. Meyer

Title:

Treasurer

 

Address for Notices:


c/o TETRA Technologies, Inc.
24955 Interstate 45 North
The Woodlands, TX 77380
Attention:  Joe Meyer

 

 






[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------

 

 

LOAN PARTIES (cont.):

 

TETRA-Hamilton Frac Water Services, LLC

 

By:

/s/ Joseph J. Meyer

Name:

Joseph J. Meyer

Title:

Treasurer

 

TETRA International Incorporated

 

By:

/s/ Joseph J. Meyer

Name:

Joseph J. Meyer

Title:

Treasurer

 

TETRA Micronutrients, Inc.

 

By:

/s/ Joseph J. Meyer

Name:

Joseph J. Meyer

Title:

Treasurer

 

TETRA Process Services, L.C.

 

By:

/s/ Joseph J. Meyer

Name:

Joseph J. Meyer

Title:

Treasurer

 

Address for Notices:


c/o TETRA Technologies, Inc.
24955 Interstate 45 North
The Woodlands, TX 77380
Attention:  Joe Meyer

 






[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------

 

 

LOAN PARTIES (cont):

 

TETRA Production Testing Holding LLC

 

By:

/s/ Joseph J. Meyer

Name:

Joseph J. Meyer

Title:

Treasurer

 

TETRA Production Testing Services, LLC

 

By:

/s/ Joseph J. Meyer

Name:

Joseph J. Meyer

Title:

Treasurer

 

Address for Notices:


c/o TETRA Technologies, Inc.
24955 Interstate 45 North
The Woodlands, TX 77380
Attention:  Joe Meyer

 






[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------

 

 

LOAN PARTIES (cont):

 

T-Production Testing, LLC

 

By: TETRA Production Testing Holding LLC,

its sole member

 

By:

/s/ Joseph J. Meyer

Name:

Joseph J. Meyer

Title:

Treasurer

 

Compressco, Inc.

 

By:

/s/ Joseph J. Meyer

Name:

Joseph J. Meyer

Title:

Treasurer

 

Address for Notices:


c/o TETRA Technologies, Inc.
24955 Interstate 45 North
The Woodlands, TX 77380
Attention:  Joe Meyer

 






[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------

 

 

LOAN PARTIES (cont):

 

Compressco Field Services, L.L.C.

 

By:

/s/ Joseph J. Meyer

Name:

Joseph J. Meyer

Title:

Treasurer

 

Compressco Testing, L.L.C.

 

By:

/s/ Joseph J. Meyer

Name:

Joseph J. Meyer

Title:

Treasurer

 

Address for Notices:


c/o TETRA Technologies, Inc.
24955 Interstate 45 North
The Woodlands, TX 77380
Attention:  Joe Meyer

 






[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------

 

 

LOAN PARTIES (cont):

 

CSI Compressco GP Inc.

 

By:

/s/ Joseph J. Meyer

Name:

Joseph J. Meyer

Title:

Treasurer

 

CSI Compressco Investment LLC

 

By: CSI Compressco GP Inc., its sole member

 

By:

/s/ Joseph J. Meyer

Name:

Joseph J. Meyer

Title:

Treasurer

 

Address for Notices:


c/o TETRA Technologies, Inc.
24955 Interstate 45 North
The Woodlands, TX 77380
Attention:  Joe Meyer

 

 

 

[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------

 

 

ANNEX 1

 

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of ________ ____, 20__, is
executed by ________________________________, a _________________ (the “New
Subsidiary”) in favor of JPMORGAN CHASE BANK, N.A. (“ABL Representative”) and
WILMINGTON TRUST, NATIONAL ASSOCIATION (“Term Loan Representative”), in their
capacities as ABL Representative and Term Loan Representative, respectively,
under that certain Intercreditor Agreement (the “Intercreditor Agreement”),
dated as of September 10, 2018 among the ABL Representative, the Term Loan
Representative, Tetra Technologies, Inc. and each of the other Loan Parties
party thereto.  All capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Intercreditor Agreement.

 

The New Subsidiary, for the benefit of the ABL Representative and the Term Loan
Representative, hereby agrees as follows:

 

1.The New Subsidiary hereby acknowledges the Intercreditor Agreement and
acknowledges, agrees and confirms that, by its execution of this Agreement, the
New Subsidiary will be deemed to be a Loan Party under the Intercreditor
Agreement and shall have all of the obligations of a Loan Party thereunder as if
it had executed the Intercreditor Agreement.  The New Subsidiary hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Intercreditor Agreement.

 

2.The address of the New Subsidiary for purposes of Section 10.9 of the
Intercreditor Agreement is as follows:

 

 

 

 

 

 

 

 

3.THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE NEW SUBSIDIARY HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.

 




 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, as of the day and year first above written.

 

[NEW SUBSIDIARY]

 

 

By:

 

Name:

 

Title:

 

 

 